Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

CONTRIBUTION AND FORMATION AGREEMENT

-By and Among-

LANDSOURCE COMMUNITIES DEVELOPMENT LLC

-and-

LENNAR CORPORATION, LENNAR HOMES OF CALIFORNIA, INC., LENNAR

LAND PARTNERS SUB, INC., LENNAR LAND PARTNERS SUB II, INC., LNR NWHL

HOLDINGS, INC., and

LNR LAND PARTNERS SUB, LLC,

(as the Existing Members)

-and-

MW HOUSING PARTNERS III, L.P.

(as MWHP)

DATED AS OF DECEMBER 28, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINED TERMS    1 1.1      Defined Terms    1 ARTICLE
2 FORMATION AND CONTRIBUTION    1 2.1      Issuance of the Contribution Interest
   1 2.2      Formation of the New Subsidiary; Contribution of MWHP Property;
Transfer of MWHP Interest    2 2.3      Contribution by MWHP    3 2.4     
Financing; Special Distribution; Financing Shortfall    4 2.5      Value of
LandSource; MWHP Property and Adjustments    5 2.6      Contribution of
LandSource Assets    11 2.7      Realization Events    12 ARTICLE 3 CLOSING   
16 3.1      Closing Date    16 3.2      Restated LandSource Operating Agreement
   17 3.3      New Subsidiary Operating Agreement    17 3.4      Delivery of
Certificates and Other Instruments of Transfer    17 3.5      Transfer Taxes   
18 3.6      Assumption of Certain Liabilities    18 ARTICLE 4 REPRESENTATIONS
AND WARRANTIES OF LANDSOURCE    18 4.1      Organization, Standing and Power   
19 4.2      Capital Structure and Real Property    19 4.3      Authority    19
4.4      Litigation    20 4.5      Compliance With Laws    20 4.6     
Environmental Matters.    21 4.7      Taxes and Tax Returns    21 4.8     
LandSource Assets    23 4.9      Balance Sheets    23 4.10    Employee Benefits.
   23 4.11    Affiliate Transactions    25 4.12    Brokers’ and Finders’ Fees   
25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.13

   Due Diligence Materials    25

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF MWHP

   26

5.1  

   Organization, Standing and Power    26

5.2  

   Authority    26

5.3  

   MWHP Interest    27

5.4  

   Litigation    27

5.5  

   Compliance With Laws    28

5.6  

   Affiliate Transactions    28

5.7  

   Brokers and Finders    28

5.8  

   Due Diligence    28

5.9  

   Assigned Contracts    28

ARTICLE 6 FURTHER COVENANTS AND AGREEMENTS

   28

6.1  

   Further Assurances    28

6.2  

   Conduct of Business    29

6.3  

   No Other Negotiations    29

6.4  

   Efforts    29

6.5  

   Required Consents    29

6.6  

   Debt and Guarantees    30

6.7  

   [Intentionally Omitted]    31

6.8  

   [Intentionally Omitted]    31

6.9  

   Title    31

6.10

   [Intentionally omitted]    31

6.11

   Confidentiality    31

6.12

   Termination of Existing Option Agreements and Subdivision Development
Agreements; Southwest Options    32

6.13

   Valencia Water Company    33

6.14

   Pension Liability    34

6.15

   Sterling Falls    34

6.16

   Tax Treatment    34

ARTICLE 7 CLOSING DELIVERIES

   34

7.1  

   MWHP Closing Deliveries    34

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

7.2    LandSource’s Closing Deliveries    36 ARTICLE 8 CONDITIONS PRECEDENT TO
OBLIGATIONS OF MWHP    37 8.1    Closing Date Obligations    37 ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS OF LANDSOURCE    38 9.1    Closing Date
Obligations    38 ARTICLE 10 TERMINATION, AMENDMENT AND WAIVER    39 10.1   
Termination    39 10.2    Effect of Termination    40 10.3    Expenses    40
10.4    LIQUIDATED DAMAGES    40 ARTICLE 11 AMENDMENT AND WAIVER    42 11.1   
Amendment    42 11.2    Extension; Waiver    42 ARTICLE 12 INDEMNIFICATION    42
12.1    Indemnification by MWHP    42 12.2    Indemnification by LandSource and
Existing Members    42 12.3    Method of Asserting Claims    43 12.4   
Assignment of Claims    44 12.5    Indemnification Limitations    44 12.6   
Exclusive Remedy    45 12.7    Insurance Recovery    45 12.8    Survival    45
ARTICLE 13 MISCELLANEOUS    45 13.1    Notices    45 13.2    Asset Interests   
47 13.3    Counterparts    48 13.4    Entire Agreement    48 13.5    Binding
Effect, Benefits, Assignments    48 13.6    Severability    48 13.7    Remedies
Cumulative    49

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

13.8  

   Governing Law; Venue    49

13.9  

   Construction of Agreement    49

13.10

   Interpretation    49

13.11

   Costs    50

13.12

   Incorporation of Exhibits and Schedules    50

13.13

   JURY TRIAL WAIVER    50

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit A

   Definitions

Exhibit B

   Barclays Commitment Letter

Exhibit C

   Form of Second Amended and Restated Limited Liability Company Agreement of
LandSource

Exhibit D

   New Subsidiary Organizational Documents

Exhibit 6.12

   Form of Option Termination Agreement

 

Schedules

 

Schedule 2.2(b)(1)

   Legal Description of MWHP Land

Schedule 2.2(b)(2)

   MWHP Permitted Encumbrances

Schedule 2.2(b)(iv)(B)

   MWHP Excluded Records

Schedule 2.3(b)

   MWHP Preliminary Cash Contribution Amount

Schedule 2.4

   Remaining Debt

Schedule 2.5(c)(1)

   LandSource Special Distribution Amount

Schedule 2.5(c)(2)

   Calculation of MWHP Cash Contribution

Schedule 2.6(1)

   LandSource Permitted Encumbrances

Schedule 2.6(2)

   Top Tier Subsidiaries

Schedule 2.6(3)

   Excluded Assets

Schedule 2.6(iv)(B)

   LandSource Excluded Records

Schedule 2.7(a)

   Realization Properties

Schedule 3.6(a)

   MWHP Assumed Liabilities

Schedule 3.6(b)

   LandSource Assumed Liabilities

Schedule 6.6(a)

   MWHP Payable Debt

Schedule 6.6(b)

   LandSource Payable Debt

Schedule 6.12

   Southwest Properties

Schedule 7.2(b)(iv)

   Contracts to be subject to Cancellation Agreements

 

LandSource Disclosure Schedule

 

Section 4.2

   Capital Structure

Section 4.3

   Conflicts

Section 4.4

   Litigation

Section 4.6

   Environmental Matters

Section 4.7

   Tax Matters

Section 4.9

   Balance Sheets

Section 4.10

   ERISA Matters

Section 4.11

   Affiliate Transactions

Section 4.13

   Due Diligence Materials

 

MWHP Disclosure Schedule

 

Section 5.9

   Assigned Contracts

 

-v-



--------------------------------------------------------------------------------

CONTRIBUTION AND FORMATION AGREEMENT

This CONTRIBUTION AND FORMATION AGREEMENT is dated as of the 28th day of
December 2006 (the “Effective Date”) by and among LANDSOURCE COMMUNITIES
DEVELOPMENT LLC (“LandSource”), a Delaware limited liability company; LENNAR
CORPORATION, a Delaware corporation, LENNAR HOMES OF CALIFORNIA, INC. (“Lennar
Homes”), a California corporation, LENNAR LAND PARTNERS SUB, INC., a Delaware
corporation, LENNAR LAND PARTNERS SUB II, INC., a Nevada corporation, LNR NWHL
HOLDINGS, INC. (“LNR NWHL”), a Delaware corporation, and LNR LAND PARTNERS SUB,
LLC (“LNR Land”), a Delaware limited liability company (collectively, the
“Existing Members,” and together with LandSource, the “LandSource Parties”); and
MW HOUSING PARTNERS III, L.P. (“MWHP”), a California limited partnership.

RECITALS

WHEREAS, the Existing Members currently own 100% of the issued and outstanding
Ownership Interests of LandSource; and

WHEREAS, MWHP desires to invest in LandSource by contributing a combination of
cash and property to LandSource, and LandSource desires to accept such
contributions and to issue the Contribution Interest to MWHP in exchange for
contributions of cash and property, subject to the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINED TERMS

1.1 Defined Terms. Capitalized terms not otherwise defined herein shall have the
respective meanings set forth in Exhibit A, or, if not defined herein, in the
Restated Operating Agreement.

ARTICLE 2

FORMATION AND CONTRIBUTION

2.1 Issuance of the Contribution Interest. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, MWHP hereby agrees to
receive from LandSource, in consideration for the MWHP Subsidiary Contribution
and the MWHP Preliminary Cash Contribution, and LandSource hereby agrees to
issue to MWHP, the Contribution Interest. The “Contribution Interest” shall mean
an Interest in LandSource that constitutes at least a sixty percent
(60%) Percentage Interest and not greater than a seventy-five percent
(75%) Percentage Interest, based on the amount of the MWHP Preliminary Final
Cash Contribution, as determined by MWHP in its sole discretion; provided that
MWHP’s cash contribution shall not be less than the MWHP Minimum Cash
Contribution Amount, except as otherwise provided in Section 2.5(e) below. In
the event that MWHP contributes the MWHP



--------------------------------------------------------------------------------

Minimum Cash Amount and the aggregate Capital of MWHP is less than sixty percent
(60%) of the total Capital of the Members, then the LandSource Estimated Value
shall be adjusted to the extent that may be necessary to reduce the aggregate
Capital of the LandSource Members so that MWHP’s Capital constitutes sixty
percent (60%) of the total Capital.

2.2 Formation of the New Subsidiary; Contribution of MWHP Property; Transfer of
MWHP Interest.

(a) On or prior to a date that is not later than three (3) Business Days prior
to the Closing Date (the “MWHP Contribution Date”), MWHP will cause to be formed
an entity named LandSource Holding Company, LLC (the “New Subsidiary”) as a
single member limited liability company under the Delaware Limited Liability
Company Act, 6 Del. C. Sec 18-101 et seq. (as it may be amended, the “Act”) by
filing with the Delaware Secretary of State the New Subsidiary’s certificate of
formation, the form and content of which shall be subject to the prior approval
of LandSource, which shall not be unreasonably withheld, delayed or conditioned.
The New Subsidiary shall be treated for federal income tax purposes as a
disregarded entity and MWHP shall take no action that would result in any
contrary tax treatment.

(b) Effective on the MWHP First Closing Date, MWHP will, and MWHP will cause
Sterling Falls, LLC, a New Jersey limited liability company and a wholly owned
subsidiary of MWHP (the “MWHP Sub”), to contribute to the capital of the New
Subsidiary (collectively, the “MWHP Subsidiary Contribution”), (i) all of MWHP’s
and MWHP Sub’s right, title and interest in and to the real property that is
legally described in Schedule 2.2(b)(1) (the “MWHP Land”), free and clear of
Liens (other than the Liens set forth in Schedule 2.2(b)(2) (the “MWHP Permitted
Encumbrances”), and (ii) to the extent assignable or transferable, all of MWHP’s
and MWHP Sub’s right, title and interest of every kind and nature whatsoever,
tangible or intangible, vested or unvested, contingent or otherwise in and to
the following (together with the MWHP Land, the “MWHP Property”):

(i) any and all work in progress, backlog, and including any and all
Improvements thereto and/or thereon;

(ii) all easements, rights-of-way, water rights, mineral rights, air rights,
privileges, appurtenances and other rights pertaining to the MWHP Property;

(iii) any land lying in the bed of any street, road, alley or avenue opened or
proposed, public or private, in front of or adjoining the MWHP Property; any
award made or to be made in lieu thereof; any unpaid award for damage to the
MWHP Property by reason of change of grade of any street; any strips and gores
adjoining or adjacent to the MWHP Property; pre-paid taxes, pre-paid impact
fees, and hook-up fees, if any; preliminary and final plats, site plans,
surveys, soil tests, engineering plans and studies related to the MWHP Property;

(iv) all intangible property and intangible property rights owned by MWHP and/or
MWHP Sub in connection with the MWHP Property (collectively, the “MWHP
Intangible Property”), including:

(A) all Authorizations obtained by or on behalf of MWHP and/or MWHP Sub for the
development of the MWHP Property;

 

2



--------------------------------------------------------------------------------

(B) all Records relating to the MWHP Property, other than the Records listed in
Schedule 2.2(b)(iv)(B);

(C) all Claims that either MWHP or MWHP Sub is entitled to assert, whether
choate or inchoate, known or unknown, contingent or noncontingent with respect
to the MWHP Property;

(D) all copyrights, trademarks, service marks and other marks and trade or
business names or right to use the same relating to the ownership, use,
development and operation of the MWHP Property, other than the name MW Housing
Partners, MacFarlane Partners, MacFarlane Housing, Weyerhaeuser Realty Investors
or any combination thereof or derivation therefrom;

(E) all of MWHP’s and/or MWHP Sub’s insurance benefits, including all rights and
proceeds, arising from or relating to any the MWHP Property (including any MWHP
Assigned Contracts);

(F) all of the MWHP Assigned Contracts; and

(G) all prepaid amounts and accounts receivable relating to any of the
foregoing.

(c) Effective as of the MWHP Contribution Date (after giving effect to the MWHP
Subsidiary Contribution) and as of the Closing Date, MWHP will be the sole
owner, legally and beneficially, of all of the issued and outstanding Ownership
Interests in the New Subsidiary (the “New Subsidiary Interest”).

2.3 Contribution by MWHP. At the Closing, in consideration for the issuance of
the Contribution Interest, MWHP hereby agrees to make the following
contributions to LandSource:

(a) MWHP Interest Contribution. MWHP hereby agrees to contribute the New
Subsidiary Interest to the capital of LandSource (the “MWHP Interest
Contribution”), making the New Subsidiary a wholly-owned subsidiary of
LandSource.

(b) Cash Contribution. MWHP hereby agrees to contribute, at the Closing, cash to
the capital of LandSource (the “MWHP Preliminary Cash Contribution”) in an
amount determined pursuant to Schedule 2.3(b) (the “MWHP Preliminary Cash
Contribution Amount”). The MWHP Preliminary Cash Contribution shall be not less
than Three Hundred Six Million Dollars ($306,000,000) (the “MWHP Minimum Cash
Contribution Amount”).

(c) Estimation. MWHP acknowledges and agrees that the MWHP Preliminary Cash
Contribution Amount is a Closing Date estimate and is subject to a post-Closing
adjustment in accordance with Section 2.5(c), based on the formula set forth in
Schedule 2.5(c)(2), using actual amounts (including the MWHP Final Property
Value and the LandSource Final Value) to be determined in accordance with
Section 2.5(c) (the “MWHP Final Cash Contribution”).

 

3



--------------------------------------------------------------------------------

(d) Use of Cash or Property Contributions. In no event, shall any of the cash or
property contributed by MWHP be distributed to the Existing Members as part of
the LandSource Special Distribution except with the prior written consent of
each of the Existing Members.

2.4 Financing; Special Distribution; Financing Shortfall.

(a) Financing; Special Distribution. The Parties agree to use diligent,
commercially-reasonable, good faith efforts to consummate, as soon as
practicable, a secured debt financing transaction (the “Financing”) with
Barclays Capital PLC (“Barclays”), as administrative agent, sole lead arranger
and sole bookrunner, pursuant to the terms of that certain commitment letter
dated as of December 19, 2006, attached hereto as Exhibit B (as it may be
amended by Barclays and the Parties, the “Barclays Commitment Letter”), pursuant
to which the New Subsidiary shall receive, at the Closing, gross aggregate loan
proceeds in the approximate amount of One Billion Three Hundred Sixty-Five
Million Dollars ($1,365,000,000) as such amount may be adjusted pursuant to the
terms and conditions of the Barclays Commitment Letter or as otherwise agreed to
by the Parties and Barclays (the gross amount of the proceeds of the Financing
actually received is hereinafter referred to as the “Barclays Financing
Proceeds”) but in any event not less than One Billion Three Hundred Million
Dollars ($1,300,000,000) (the “Minimum Loan Amount”), or, except as provided in
Section 2.4(b), either Party may terminate this Agreement and elect not to
close. The Parties agree that the Gross Closing Debt Financing Proceeds shall be
applied, to the extent required, by the New Subsidiary at Closing, and hereby
agree to take appropriate action to cause New Subsidiary, to pay a special
distribution (the “LandSource Special Distribution”) to LandSource (which, in
turn, shall distribute such amount to the Existing Members as Class A Special
Distributions pursuant to the terms of the Restated Operating Agreement) in the
aggregate amount equal to the LandSource Special Distribution Amount, as such
amount shall be preliminarily determined pursuant to Section 2.5(b)(iii), which
amount shall be paid by wire transfers in accordance with the written
instructions of each of the Existing Members provided prior to the Closing Date
and shall be subject to a post-Closing adjustment pursuant to Section 2.5(c).
The Parties acknowledge and agree that, for administrative convenience,
LandSource may effectuate the LandSource Special Distribution by directing
Barclays or its agent to pay such amounts directly to the Existing Members,
rather than to the New Subsidiary or LandSource. Any remaining proceeds from the
Financing shall be used, in conjunction with the proceeds of the MWHP
Preliminary Cash Contribution, to pay off in full the LandSource Payable Debt,
which shall exclude the Indebtedness set forth in Schedule 2.4 (the “Remaining
Debt”), which shall remain outstanding at Closing.

(b) Financing Shortfall. The Parties acknowledge that it is possible that the
actual amount of the Barclays Financing Proceeds in connection with the
Financing may be less than the Minimum Loan Amount, in which case, all or any of
the Existing Members (or any of their respective Affiliates) shall have the
right (upon the unanimous consent of the Existing Members), but not the
obligation, to loan (such loan is hereinafter referred to as a “Financing
Shortfall Loan”) to the Company, in the aggregate, an amount equal to the amount
by which the Minimum Loan Amount exceeds the Barclays Financing Proceeds (the
gross proceeds of the Financing Shortfall Loan is hereinafter referred to as the
“Financing Shortfall Amount”). In the event that all or any of the Existing
Members (or any of their respective Affiliates) (each participant, a “Shortfall
Lender”) elects to make a Financing Shortfall Loan to

 

4



--------------------------------------------------------------------------------

the Company, the terms and conditions of such Financing Shortfall Loan shall,
subject to the approval of Barclays, be made on substantially the same payment
terms and conditions as the Financing (or as otherwise agreed by the Executive
Committee); provided, however, that the Financing Shortfall Loan shall bear
interest at a rate equal to the rate or, if more than one rate, the
blended rates of interest that would have been applicable under the Barclays
Commitment Letter had the Financing Shortfall Loan been made as part of the
Financing in accordance with the Barclays Commitment Letter; provided further,
that the Shortfall Lender’s rights in connection with the Financing Shortfall
Loan shall be subordinate to the rights of Barclays; and provided further, that
the Financing Shortfall Loan shall be made on an unsecured basis.

2.5 Value of LandSource; MWHP Property and Adjustments.

(a) Certain Acknowledgments. The Parties hereby acknowledge and agree to the
following:

(i) Notwithstanding Section 2.7, the respective values of LandSource and the
MWHP Property are factors in determining the respective amounts of the
LandSource Special Distribution and the MWHP Interest Contribution.

(ii) The estimated fair market value of the MWHP Property, as determined by the
Parties as of July 1, 2006 (the “Valuation Date”), is equal to Seven Hundred and
Twenty-Five Million Dollars ($725,000,000) (the “MWHP Estimated Property
Value”). The MWHP Estimated Property Value is subject to a preliminary
adjustment for purposes of the Closing in accordance with the methodology set
forth in Section 2.5(b)(ii) (the “MWHP Preliminary Adjustment”; as so adjusted,
the “MWHP Preliminary Property Value”). Furthermore, the MWHP Preliminary
Property Value is subject to a post-Closing adjustment in accordance with the
methodology set forth in Section 2.5(c) (the “MWHP Final Adjustment”), as so
adjusted, the “MWHP Final Property Value”).

(iii) The estimated fair market value, as agreed to by the Parties, of
LandSource (including all assets, other than the Excluded Assets, and net of all
Liabilities as of the Valuation Date, other than LandSource Payable Debt and any
liabilities associated with Excluded Assets, as determined by the Parties as of
the Valuation Date, is equal to Two Billion Four Hundred and Thirty-Four Million
Three Hundred Thirty-Nine Thousand Two Hundred Sixty-Four Dollars
($2,434,339,264) (the “LandSource Estimated Value”). The LandSource Estimated
Value is subject to a preliminary adjustment for purposes of the Closing in
accordance with the methodology set forth in Section 2.5(b)(i) (the “LandSource
Preliminary Adjustment”; together with the MWHP Preliminary Adjustment, the
“Preliminary Adjustments”; the LandSource Estimated Value, as so adjusted, is
hereinafter referred to as the “LandSource Preliminary Value”); and the
LandSource Preliminary Value is subject to a post-Closing adjustment in
accordance with the methodology set forth in Section 2.5(c) (the “LandSource
Final Adjustment”; together with the MWHP Final Adjustment and the
Recomputations of the Special Distribution Amount and the MWHP Cash Contribution
as provided in Section 2.5(c), the “Final Adjustments”; each of the Preliminary
Adjustments and the Final Adjustments, is referred to individually as an
“Adjustment” and collectively as the “Adjustments”; and the LandSource
Preliminary Value, as so adjusted, is referred to as the “LandSource Final
Value”).

 

5



--------------------------------------------------------------------------------

(b) Preliminary Adjustment. As soon as reasonably practicable following the
Effective Date of this Agreement, MWHP and the LandSource Parties shall jointly
engage the independent public accounting firm of Deloitte and Touche LLP or its
affiliate or such other firm of certified public accountants agreed upon in
writing by the Parties (the “Accounting Firm”) in connection with the
performance of the Adjustments. MWHP, on the one hand, and the Existing Members,
on the other hand, shall each pay half of all costs and expenses associated with
such engagement. The Accounting Firm’s engagement (the “Engagement”) (i) with
respect to the Preliminary Adjustments shall conclude by not later than three
(3) Business Days prior to the Closing Date; and (ii) with respect to the Final
Adjustments, if any, the Engagement shall commence as soon as reasonably
practicable after the Closing Date and shall conclude by not later than sixty
(60) days after the Closing Date (each, an “Engagement Period”; collectively,
the “Engagement Periods”). Notwithstanding the foregoing, each Engagement Period
may be extended for such longer period as is agreed upon by MWHP, the LandSource
Parties and the Accounting Firm and as required in connection with the
Accounting Firm’s involvement in any Adjustment Dispute Resolution Process. MWHP
and the LandSource Parties hereby agree to cooperate and assist the Accounting
Firm in calculating the Adjustments to the extent requested by the Accounting
Firm. Each Engagement shall include a review (which shall include a review,
special engagement or other appropriate examination by the Accounting Firm as
agreed upon by the Parties and the Accounting Firm) for the periods from the
Valuation Date through the Closing Date (the “Adjustment Period”) of the
following (in each case to the extent as reasonably required to perform the
Adjustments): (i) all LandSource cash expenditures and receipts, including all
LandSource Distributions and LandSource Contributions and all dispositions of
any LandSource Property (other than Excluded Assets), by or on behalf of
LandSource or any LandSource Subsidiary in connection with the LandSource
Property, in each case to the extent as reasonably required to perform the
Adjustment; and (ii) all MWHP Aggregate Expenses and MWHP Gross Revenues,
including all dispositions of any MWHP Property (not including the MWHP
Subsidiary Contribution), by or on behalf of MWHP and/or MWHP Sub in connection
with the MWHP Property.

(i) LandSource Preliminary Adjustment. As part of the Engagement, the Accounting
Firm shall calculate the LandSource Preliminary Adjustment on the basis of the
following:

The LandSource Estimated Value shall be (A) increased on a dollar-for-dollar
basis (a) to the extent, if any, that the Engagement reflects capital
contributions from the Existing Members to LandSource during the Adjustment
Period (the “LandSource Contributions”) plus (b) the LandSource Payable Debt at
Closing (prior to being repaid); and (B) decreased on a dollar-for-dollar basis
(a) to the extent, if any, that the Engagement reflects cash distributions from
LandSource to the Existing Members (in their capacities as members of
LandSource, and other than any payments for goods or services, management fees
or other reimbursements) during the Adjustment Period (the “LandSource
Distributions”) plus (b) the LandSource Payable Debt at July 1, 2006. The
LandSource Members and the Accounting Firm shall prepare, at least five
(5) Business Days prior to Closing a schedule detailing the LandSource
Contributions and LandSource Distributions, as well as the LandSource income and
expenses during the Adjustment

 

6



--------------------------------------------------------------------------------

Period, including any changes in the LandSource Payable Debt during the period
from July 1, 2006 through the Closing Date. All of the foregoing transactions,
if any has occurred, shall be evidenced by written evidence of such incurrence
and payment that is reasonably satisfactory to MWHP and the Accounting Firm.

(ii) MWHP Preliminary Adjustments. MWHP and the Accounting Firm shall prepare,
at least five (5) Business Days prior to Closing, the following: (i) a schedule
with respect to MWHP and MWHP Sub detailing (A) all MWHP Aggregate Expenses paid
by MWHP and MWHP Sub with respect to the MWHP Property during the Adjustment
Period, together with written evidence of such incurrence and payment that is
reasonably satisfactory to the LandSource Parties and the Accounting Firm; and
(B) all Gross Revenue received by MWHP and MWHP Sub during the Adjustment Period
(the “MWHP Gross Revenue”), as evidenced by copies of all closing statements (or
other evidence acceptable to the Accounting Firm) for the sales of MWHP Property
constituting MWHP Gross Revenue (each such schedule, an “MWHP Aggregate Expenses
and Revenue Statement”). The Accounting Firm shall calculate the MWHP
Preliminary Adjustments on the basis of the following:

(A) The MWHP Estimated Property Value shall be increased on a dollar-for-dollar
basis to the extent that the Engagement reflects the aggregate amount of MWHP
Aggregate Expenses actually paid by MWHP and MWHP Sub during the Adjustment
Period.

(B) The MWHP Estimated Property Value shall be decreased by an amount equal to
all MWHP Gross Revenue received in cash during the Adjustment Period, as
evidenced by copies of all closing statements for the sale of any MWHP Property
(or other evidence acceptable to the Accounting Firm).

(iii) At least three (3) Business Days prior to the Closing, the Accounting Firm
shall deliver to the Parties for their review a worksheet with supporting
computations reflecting the LandSource Preliminary Adjustment and a worksheet
with supporting computations reflecting the MWHP Preliminary Adjustment. The
Preliminary Adjustments as determined by the Accounting Firm, subject to any
further adjustments agreed to by the Parties, shall be utilized by the Parties
to determine the MWHP Preliminary Property Value and the LandSource Preliminary
Value, which, in turn, shall be used to determine the amount of the LandSource
Special Distribution (the “LandSource Special Distribution Amount”) (to be
determined in accordance with the methodology set forth in Schedule 2.5(c)(1))
to be paid to the Existing Members on the Closing Date (the “LandSource
Preliminary Special Distribution”), subject to a final post-Closing adjustment
pursuant to Section 2.5(c), and the MWHP Preliminary Cash Contribution.

(c) Final Adjustment. As soon as reasonably practicable following the Closing
Date, the Accounting Firm shall review, true up and update the results of the
Preliminary Adjustments to reflect (i) the actual final adjustments, if any, to
the MWHP Aggregate Expenses actually paid by MWHP and MWHP Sub and MWHP Gross
Revenue actually received by MWHP and MWHP Sub, in each case, during the
Adjustment Period, to determine the MWHP Final Adjustment; (ii) the actual final
adjustments, if any, to the LandSource Contributions, the LandSource
Distributions and the LandSource Payable Debt, to determine the LandSource Final

 

7



--------------------------------------------------------------------------------

Adjustment; (iii) the MWHP Final Property Value, based on the MWHP Final
Adjustment, and the LandSource Final Value, based on the LandSource Final
Adjustment; (iv) based on the MWHP Final Property Value and the LandSource Final
Value and other final amounts as determined under the Engagement, a
recomputation of (A) the LandSource Special Distribution Amount in accordance
with the computation set forth in Schedule 2.5(c)(1) and (B) the MWHP
Preliminary Cash Contribution in accordance with the computation set forth in
Schedule 2.5(c)(2) (collectively, the “Recomputations”). The Parties shall use
commercially-reasonable efforts to cause the Final Adjustments to be completed
by the Accounting Firm within the sixty (60) day period after the Closing Date,
including providing the Accounting Firm with full access to each of MWHP’s and
LandSource’s books and records sufficiently early in the process so that the
Accounting Firm may complete such Final Adjustments within such sixty (60) day
period. When completed, the Accounting Firm shall send to the Existing Members
and MWHP a notice detailing the determination of the Final Adjustments,
including the determinations of the MWHP Final Property Value, the LandSource
Final Value and the Recomputations (the “Final Adjustment Results Notice”),
together with any backup materials supporting such determination. In the event
that MWHP, on the one hand, or any LandSource Party, on the other hand, does not
agree with the determination of any of the Final Adjustments, such disagreeing
Party or Parties (individually and collectively, the “Disagreeing Party”) shall
advise the other Party or Parties (individually and collectively, the “Defending
Party”) in writing within ten (10) Business Days after the Disagreeing Party’s
receipt of the Final Adjustment Results Notice that the Disagreeing Party
disputes the determination of such Final Adjustment and detailing the particular
items in the Final Adjustment Results Notice with which it disagrees. The
Disagreeing Party and the Defending Party and a certified public accountant
chosen (and paid) by the Disagreeing Party (the “Challenging Accounting Firm”)
shall have an additional ten (10) Business Days to resolve any such disputes. If
the Disagreeing Party and the Defending Party cannot resolve the disputes within
ten (10) Business Days after such notice of the disputes is delivered, each of
the Challenging Accounting Firm and an independent public accounting firm that
is the current auditor for the Defending Party shall choose a third certified
public accountant whose decision shall be binding upon the Parties. The
determination of the Final Adjustment by the Accounting Firm, as detailed in the
Final Adjustment Results Notice, shall be conclusive and binding on the Parties;
except that if MWHP or the LandSource Parties give timely written notice of any
disputes as provided herein, the Final Adjustment agreed upon in writing by MWHP
and the LandSource Parties or the decision rendered by the Accounting Firm shall
be conclusively determinative for all such purposes. The audit and dispute
resolution process for the determination of the Final Adjustments as described
in this Section 2.5(c) shall be hereinafter generally referred to, with respect
to any such Adjustment, as the “Adjustment Dispute Resolution Process.” For
purposes hereof, the “Adjustment Determination Date” means the earliest to occur
of (i) the latest date on which MWHP, on the one hand, and the LandSource
Parties, on the other hand, notify each other of their respective agreement with
the Final Adjustments as determined by the Accounting Firm, (ii) the expiration
of the ten (10) Business Day period that MWHP and the LandSource Parties have to
object to a Final Adjustment, as determined by the Accounting Firm, without
either such Party having given notice of any disputes to the other Party and
(iii) the date every dispute regarding any disputed Final Adjustment is resolved
as provided in this Section 2.5(c). After taking into account the Final
Adjustments, as finally determined in accordance with this Section 2.5(c),
(I) the final market value of LandSource including the Final Adjustments as of
the Closing Date shall constitute for purposes of this

 

8



--------------------------------------------------------------------------------

Agreement the LandSource Final Value, (II) the final market value of the MWHP
Interest Contribution including the Final Adjustments shall constitute for
purposes of this Agreement the MWHP Final Property Value, and (III) the final
Special Distribution Amount of the LandSource Special Distribution is referred
to as the “LandSource Final Special Distribution.”

(d) Adjustments to LandSource Special Distribution. If the amount of the
LandSource Final Special Distribution is greater than the amount of the
LandSource Preliminary Special Distribution, the New Subsidiary will make a
special Distribution to LandSource in the amount of such difference; and
LandSource will distribute to each Existing Member an amount equal to such
Existing Member’s Pro Rata Share of such amount first, to the extent possible,
from the proceeds of any borrowing of the Company that is permitted under the
terms of the Financing, and then from other sources, subject to the terms and
conditions provided in the Restated Operating Agreement. If, for any reason,
such Special Distribution is not made, MWHP shall contribute any required
additional cash to the capital of LandSource as an increase to the MWHP Final
Cash Contribution Amount to the extent, if any, that such cash on hand was not
previously included in such MWHP Final Cash Contribution Amount determination.
If the LandSource Final Special Distribution is less than the LandSource
Preliminary Special Distribution, each Existing Member shall return to
LandSource such Existing Member’s Pro Rata Share of such difference. Any amount
returned under this Section when taken together with the LandSource Preliminary
Special Distribution shall be treated as a net Distribution by the Existing
Members for purposes of this Agreement. Any payments due pursuant to this
Section 2.5(d) shall be made within twenty (20) Business Days after the
Adjustment Determination Date.

(e) Adjustments to MWHP Preliminary Cash Contribution Amount. If the MWHP
Preliminary Cash Contribution Amount is greater than the MWHP Final Cash
Contribution Amount (determined pursuant to Schedule 2.5(c)(2)), LandSource will
return to MWHP the amount of such difference. Any amount returned under this
Section when taken together with MWHP’s capital contributions pursuant to this
Agreement will be treated as a net contribution by MWHP for purposes of this
Agreement. If the MWHP Preliminary Cash Contribution Amount is less than the
MWHP Final Cash Contribution Amount, MWHP shall fund to LandSource the amount of
such difference. Any payments due pursuant to this Section 2.5(e) shall be made
within twenty (20) Business Days after the Adjustment Determination Date.

(f) Capital Accounts. The Members of LandSource shall receive Capital Accounts
in LandSource on account of the foregoing contributions and Distributions as set
forth in the Restated Operating Agreement.

(g) G&A Expenses; Management Fee. During the Adjustment Period, the Accounting
Firm shall review and determine (i) the general and administrative expenses paid
by LandSource or any of the LandSource Subsidiaries, including any
reimbursements or payments to any and all of the Existing Members (but not
including any management fees or Distributions) or any other expenditure of
LandSource or any of the LandSource Subsidiaries for general and administrative
expenses (collectively, the “G&A Expenses”) and (ii) all management fees paid by
LandSource and any LandSource Subsidiary to any and all of the Existing Members
(“Management Fees”), in each case, from the Valuation Date through the Closing
Date (the “G&A/Management Fee Measurement

 

9



--------------------------------------------------------------------------------

Period”). At least three (3) Business Days prior to the Closing, the Accounting
Firm shall deliver to the Parties for their review a worksheet with supporting
computations reflecting the actual G&A Expenses (the “Preliminary G&A
Determination”) and the actual Management Fees (the “Preliminary Management
Fees”) determined by the Accounting Firm for the G&A/Management Fee Measurement
Period (as to the G&A Expenses, the “Preliminary G&A Expenses”; and as to the
Management Fees, the “Preliminary Management Fees”). If the Preliminary G&A
Expenses exceed one and one-half percent (1.5%) of Gross Revenues for the
G&A/Management Fee Measurement Period or if the Preliminary Management Fees
exceed one and one-half percent (1.5%) of Gross Revenues for the G&A/Management
Fee Measurement Period, then, at the Closing, the Existing Members shall
reimburse LandSource for the amount by which either or both of the following are
applicable: (i) the Preliminary G&A Expenses exceed one and one-half percent
(1.5%) of Gross Revenues for the G&A/Management Fee Measurement Period (the “G&A
Reimbursement”); and (ii) the Preliminary Management Fees exceed one and
one-half percent (1.5%) of Gross Revenues for the G&A/Management Fee Measurement
Period (the “Management Fee Reimbursement”); provided, that any such
reimbursements by the Existing Members shall not constitute Capital. The
Accounting Firm’s determination of Preliminary G&A Expenses and Preliminary
Management Fees shall be subject to a final post-Closing adjustment (the “Final
G&A/Management Fee Determination”). As soon as reasonably practical following
the Closing Date, the Accounting Firm shall review, true up and update the
results of the Preliminary G&A Determination and the Preliminary Management Fee
Determination to reflect the actual final amount of the G&A Expenses paid during
the G&A/Management Fee Measurement Period and the actual final amount of
Management Fees paid during the G&A/Management Fee Measurement Period (the
“Final G&A Expenses”). The Parties will use commercially-reasonable efforts to
cause the Final G&A/Management Fee Determination to be completed by the
Accounting Firm within the sixty (60) day period following the Closing Date.
When completed, the Accounting Firm shall send the Parties a notice which
contains the Final G&A Expenses and the Final Management Fees, including any
backup materials supporting such determinations, and such notice shall be deemed
a Final Adjustment Results Notice. Any dispute by the Parties with respect to
the Final G&A/Management Fee Determination by the Accounting Firm shall be
subject to the Adjustment Dispute Resolution Process in Section 2.5(c) as if the
Final G&A/Management Fee Determination was a Final Determination
thereunder. Upon the Adjustment Determination Date, if any, with respect to the
G&A Expenses and/or Management Fees:

(i) if Final G&A Expenses less than or equal to the G&A Cap, then the Existing
Members shall be entitled to a return of the entire G&A Reimbursement;

(ii) if Final G&A Expenses exceed the G&A Cap, then the Existing Members shall
be required to reimburse LandSource for an amount by which Final G&A Expenses
exceed the G&A Cap; provided, however, that such amount shall be reduced by the
amount of any G&A Reimbursement previously paid; and provided, further, that the
Existing Members shall be entitled to a refund of the portion of any G&A
Reimbursement previously paid to the extent that it exceeds the amount
determined to be due by the Existing Members pursuant to this Subsection (ii);

 

10



--------------------------------------------------------------------------------

(iii) if Final Management Fees are less than or equal to the Management Fee Cap,
then the Existing Members shall be entitled to a return of the entire Management
Fee Reimbursement; and

(iv) if Final Management Fees exceed the Management Fee Cap, then the Existing
Members shall be required to reimburse LandSource for an amount by which Final
Management Fees exceed the Management Fee Cap; provided, however, that such
amount shall be reduced by the amount of any Management Fee Reimbursement
previously paid; and provided, further, that the Existing Members shall be
entitled to a refund of the portion of any Management Fee Reimbursement
previously paid to the extent that it exceeds the amount determined to be due by
the Existing Members pursuant to this Subsection (iv);

Any payments with respect to subparagraphs (i) through (iv) of this
Section 2.5(g) shall be made within twenty (20) Business Days after the
Adjustment Determination Date. For purposes of Section 2.5(g), “Management Fee
Cap” shall mean a number equal to one and one-half percent (1.5%) of Gross
Revenues and “G&A Cap” shall mean a number equal to one and one-half percent
(1.5%) of Gross Revenues.

2.6 Contribution of LandSource Assets. At the Closing and simultaneously with
the MWHP Interest Contribution, LandSource will contribute to the capital of New
Subsidiary (the “LandSource Subsidiary Contribution”), free and clear of all
Liens other than the Liens set forth in Schedule 2.6(1) (the “LandSource
Permitted Encumbrances”), all of its assets, which consist of (i) the Ownership
Interests owned by LandSource in each of the LandSource Subsidiaries identified
in Schedule 2.6(2) (the “Top Tier Subsidiaries”) and (ii) to the extent
assignable or transferable, all of LandSource’s right, title and interest of
every kind and nature whatsoever, tangible or intangible, vested or unvested,
contingent or otherwise, if any, in and to the following (together with the Top
Tier Subsidiaries, the “LandSource Property”):

(i) all cash (except for any cash that the Parties agree shall not be
contributed);

(ii) all tangible personal property,

(iii) all copyrights, trademarks, service marks and other marks and trade or
business names or the right to use the same relating to the ownership, use,
development and operation of the LandSource Property;

(iv) all other intangible property and intangible property rights owned by
LandSource (all intangible property of LandSource is collectively referred to as
the “LandSource Intangible Property”), including:

(A) all Authorizations obtained by or on behalf of LandSource for the
development of any LandSource Property;

(B) all Records relating to the LandSource Property, other than the Records set
forth in Schedule 2.6(iv)(B) (hereinafter, the “LandSource Excluded Records”);

 

11



--------------------------------------------------------------------------------

(C) all Claims that LandSource is entitled to assert, whether choate or
inchoate, known or unknown, contingent or noncontingent with respect to the
LandSource Property;

(D) all of LandSource’s insurance benefits, including rights and proceeds,
arising from or relating to any of the LandSource Property (including any
LandSource Assigned Contracts);

(E) all of LandSource’s right, title and interest of every kind and nature
whatsoever, tangible or intangible, vested or unvested, contingent or otherwise,
in and/or with respect to each and all LandSource Assigned Contracts; and

(v) all prepaid amounts, accounts and accounts receivable relating to any of the
foregoing.

Notwithstanding anything to the contrary, LandSource shall not contribute any of
the LandSource Properties listed on Schedule 2.6(3) (hereinafter, the “Excluded
Assets”) to the New Subsidiary, the LandSource Property shall not include any
Excluded Assets, and each of the Parties hereby expressly agrees that LandSource
may, and it may cause any of the LandSource Subsidiaries to, make and deliver
such bills of sale, assignments, deeds and other documents of transfer and
conveyance, to cause to be transferred, sold and assigned from any LandSource
Subsidiary each and every Excluded Asset, at any time, whether before or after
the Closing Date and whether or not for any consideration. Any consideration
received shall constitute Excluded Assets for all purposes hereunder. To the
extent that the Existing Members determine that it is not practical or feasible
to make such transfer, sale or assignment, in the sole and absolute discretion
of the Existing Members, then, rather than effecting any transfer, sale or
assignment of the Excluded Assets out of a LandSource Subsidiary, the Parties
hereby agree that the Excluded Assets, and all right, title and interest in and
to such Excluded Assets (including all Gross Profits, profits participations,
accounts, accounts receivable, revenues and the like) shall be accounted for
separately in any of the financial statements of LandSource and the Existing
Members shall receive special Distributions in respect of Available Cash derived
from such Excluded Assets and special allocations of Profits and Losses in
connection therewith, as provided in the Restated Operating Agreement.

2.7 Realization Events. Subject to the terms and conditions in this Section 2.7,
the Existing Members shall be eligible to be issued Preferred Capital by
LandSource, with such rights, Preferred Return, Distribution preferences and
other attributes as are described in the Restated Operating Agreement, in an
aggregate amount of up to Six Hundred Sixty Million Dollars ($660,000,000.00)
(each time that the Existing Members are issued Preferred Capital pursuant to
the terms of this Section 2.7 is hereinafter referred to as a “Realization
Event”).

(a) First Period. By not later than five (5) Business Days following
November 30, 2009, the Parties shall engage the Accounting Firm to calculate the
Gross Revenues of LandSource and its Subsidiaries generated during the period
from December 1, 2006 through November 30, 2009 (the “First Period”) in
connection with the sale of the properties identified in Schedule 2.7(a) (as
such schedule may be updated from time to time by the Parties by a written
instrument signed by each of them, the “Realization Properties”), which schedule
breaks down the Realization Properties between those to be sold during the First
Period (the “First

 

12



--------------------------------------------------------------------------------

Period Realization Properties”) and those to be sold during the Second Period
(the “Second Period Realization Properties”; together with the First Period
Realization Properties, the “Aggregate Realization Properties”). If the Gross
Revenues received by LandSource (including through its Subsidiaries) during the
First Period from the sale of the First Period Realization Properties (the
“First Period Gross Revenues”), as determined by the Accounting Firm, are less
than $682,156,929 (the “First Minimum Target”), then, except as otherwise
provided in this Section 2.7, no Preferred Capital will be issued to the
Existing Members for the First Period. If the First Period Gross Revenues are
equal to or in excess of $693,377,807 (the “First Maximum Target”), then
Preferred Capital will be issued to the Existing Members in the amount of Three
Hundred Million Dollars ($300,000,000.00) (the “First Maximum Amount”). If the
First Period Gross Revenues are greater than the First Minimum Target but are
less than the First Maximum Target, then the Existing Members will be issued
Preferred Capital in an amount equal to the product of (i) the First Maximum
Amount multiplied by (ii) a fraction, the numerator of which is equal to (A) the
First Period Gross Revenues minus (B) the First Minimum Target, and the
denominator of which is the First Maximum Target minus the First Minimum Target
(such product, the “First Prorated Amount”).

(b) Second Period. By not later than five (5) Business Days following
November 30, 2011, the Parties shall engage the Accounting Firm to calculate the
Gross Revenues of LandSource and its Subsidiaries generated during the period
from December 1, 2006 through November 30, 2011 (the “Second Period”; the First
Period and the Second Period are sometimes referred to individually, as a
“Realization Period”; collectively, as the “Realization Periods”) in connection
with the sale of the Second Period Realization Properties. If the Gross Revenues
received by LandSource (including through its Subsidiaries) during the Second
Period from the sale of the Second Period Realization Properties (the “Second
Period Gross Revenues”), as determined by the Accounting Firm, are less than
$1,029,145,049 (the “Second Minimum Target”; together with the First Minimum
Target, the “Aggregate Minimum Target”), then, except as otherwise provided in
this Section 2.7, no Preferred Capital will be issued to the Existing Members
for the Second Period. If the Second Period Gross Revenues are equal to or in
excess of $1,130,530,536 the “Second Maximum Target”; together with the First
Maximum Target, the “Aggregate Maximum Target”), then Preferred Capital will be
issued to the Existing Members in the amount of Three Hundred and Sixty Million
Dollars ($360,000,000.00) (the “Second Maximum Amount”; together with the First
Maximum Amount, the “Aggregate Maximum Amount”). If the Second Period Gross
Revenues are greater than the Second Minimum Target but are less than the Second
Maximum Target, then the Existing Members will be issued Preferred Capital in an
amount equal to the product of (i) the Second Maximum Amount multiplied by
(ii) a fraction, the numerator of which is equal to (A) the Second Period Gross
Revenues minus (B) the Second Minimum Target, and the denominator of which is
the Second Maximum Target minus the Second Minimum Target (such product, the
“Second Prorated Amount”).

(c) Makeup Period; Makeup Realizations. Provided that during the applicable
Realization Period, and during the period of up to two (2) years thereafter, the
Managing Member has used commercially-reasonable efforts (1) to entitle the
Realization Properties that are targeted to be sold during such Realization
Period and develop the Realization Properties into single family residential
homesites and/or commercial sites, in accordance with the Business Plan and
(2) after the properties are so entitled and

 

13



--------------------------------------------------------------------------------

developed, to sell the Realization Properties, then, if the First Maximum Target
or the Second Maximum Target has not been achieved, during the applicable
Realization Period, the Existing Members will continue to have an opportunity,
in accordance with the requirements of this Section 2.7(c), to achieve such
First Maximum Target or Second Maximum Target (or to reach or further surpass
the First Minimum Target or the Second Minimum Target, as the case may be) and
thereby receive Preferred Capital (or additional Preferred Capital), as set
forth in this Section 2.7(c).

(i) Following the expiration of the First Period, if the First Maximum Target
has not been achieved, then, at any time during the period from December 1, 2009
and on or before November 30, 2011 (the “First Make Up Period”):

If the Gross Revenues received by LandSource (including through its
Subsidiaries) during the period from December 1, 2006 through the end of the
First Make Up Period from the sale of the First Period Realization Properties
(the “First Make Up Gross Revenues”) are equal to or greater than the
Appreciated First Maximum Target as determined as of such date, as determined by
the Accounting Firm, then, upon the expiration of the First Make Up Period, in
accordance with Section 2.7(d), Preferred Capital will be issued to the Existing
Members in an amount equal to (i) the First Maximum Amount minus the First
Prorated Amount of Preferred Capital issued to the Existing Members (if any).
If, at the end of the First Make Up Period, the First Make Up Gross Revenues are
greater than the Appreciated First Minimum Target but are less than the
Appreciated First Maximum Target, then the Existing Members will be issued
Preferred Capital in the amount, if any, by which (I) the product of (i) the
First Maximum Amount multiplied by (ii) a fraction, the numerator of which is
equal to (A) the First Make Up Gross Revenues minus (B) the Appreciated First
Minimum Target, and the denominator of which is the Appreciated First Maximum
Target minus the Appreciated First Minimum Target; exceeds (II) the First
Prorated Amount of Preferred Capital issued to the Existing Members (if any).

(ii) Following the expiration of the Second Period, if the Second Maximum Target
has not been achieved, then, at any time during the period commencing
December 1, 2011 and ending November 30, 2013 (the “Second Make Up Period”; each
of the First Make Up Period and the Second Make Up Period, a “Make Up Period”):

(A) If the Gross Revenues received by LandSource (including through its
Subsidiaries) during the period from December 1, 2009 through the end of the
Second Make Up Period from the sale of the Second Period Realization Properties
(the “Second Make Up Gross Revenues”) are equal to or greater than the
Appreciated Second Maximum Target, as determined as of such date, as determined
by the Accounting Firm, then, upon the expiration of the Second Make Up Period,
in accordance with Section 2.7(d), Preferred Capital will be issued to the
Existing Members in an amount equal to (i) the Second Maximum Amount minus the
Second Prorated Amount of Preferred Capital issued to the Existing Members (if
any). If, at the end of the Second Make Up Period, the Second Period Make Up
Gross Revenues are greater than the Appreciated Second Minimum Target but are
less than the Appreciated Second Maximum Target, then the Existing Members will
be issued Preferred Capital in the amount, if any, by which (I) the product of
(i) the Second Maximum Amount multiplied by (ii) a fraction, the numerator of
which is equal to (A) the Second Make Up Gross Revenues minus (B) the
Appreciated Second Minimum Target, and the denominator of which is the
Appreciated Second Maximum Target minus the Appreciated Second Minimum Target;
exceeds (II) the Second Prorated Amount of Preferred Capital issued to the
Existing Members (if any).

 

14



--------------------------------------------------------------------------------

(B) If, after taking into account all of the Preferred Capital, if any, issued
or to be issued to the Existing Members under Sections 2.7(a), 2.7(b), 2.7(c)(i)
and 2.7(c)(ii)(A), the Existing Members have not been issued the Aggregate
Maximum Amount of Preferred Capital, then:

If, at any time during the period from December 1, 2006 through the end of the
Second Make Up Period, the Gross Revenues received by LandSource (including
through its Subsidiaries), from the sale of the Aggregate Realization Properties
(the “Aggregate Make Up Gross Revenues”) are equal to or greater than the
Appreciated Total Maximum Target, as determined by the Accounting Firm, then,
upon the expiration of the Second Make Up Period, in accordance with
Section 2.7(d), Preferred Capital will be issued to the Existing Members in an
amount equal to (i) the Aggregate Maximum Amount minus the aggregate amount of
Preferred Capital, if any, issued or to be issued to the Existing Members
pursuant to this Section 2.7. If, at the end of the Second Make Up Period, the
Aggregate Make Up Gross Revenues are greater than the Appreciated Total Minimum
Target but are less than the Appreciated Total Maximum Target, then the Existing
Members will be issued Preferred Capital in the amount, if any, by which (I) the
product of (i) the Aggregate Maximum Amount multiplied by (ii) a fraction, the
numerator of which is equal to (A) the Aggregate Make Up Gross Revenues minus
(B) the Appreciated Total Minimum Target, and the denominator of which is the
Appreciated Total Maximum Target minus the Appreciated Total Minimum Target;
exceeds (II) the aggregate amount of Preferred Capital, if any, issued or to be
issued to the Existing Members pursuant to this Section 2.7.

(d) As soon as practicable after the end of the applicable Realization Period or
during or at the end of the applicable Make Up Period, as the case may be, but
not later than ninety (90) days thereafter, the Accounting Firms will provide to
the LandSource Members a report reflecting the Gross Revenues for the applicable
period and any Preferred Capital that is required to be issued to the Existing
Members hereunder. If any of the LandSource Members dispute the findings of the
Accountants and the Members cannot agree upon the amount of the Gross Revenues
in connection with sales of the Realization Properties or the proper amount of
Preferred Capital to be issued pursuant to this Section 2.7, any Member may
elect for such dispute to be resolved pursuant to the Adjustment Dispute
Resolution Process (with the terms in Section 2.5(c) to be applied in the
context of this Section 2.7). All Preferred Capital that is issued pursuant to
this Section 2.7 shall be issued to the Existing Member within five (5) Business
Days after the Parties have agreed upon (or a final determination has been made
with respect to) the determination of the amount of Preferred Capital that is
required to be issued under each applicable subsection of this Section 2.7.

(e) For purposes of this Section 2.7, the following capitalized terms have the
meanings ascribed to them below:

(i) “Appreciated First Minimum Target” means the First Minimum Target as such
amount shall be increased during the First Make Up Period by a factor equal to
3.9% per year, compounded annually (prorated based on a 360 day year for any
partial year).

 

15



--------------------------------------------------------------------------------

(ii) “Appreciated First Maximum Target” means the First Maximum Target as such
amount shall be increased during the First Make Up Period by a factor equal to
5.0% per year, compounded annually (prorated based on a 360 day year for any
partial year).

(iii) “Appreciated Second Minimum Target” means the Second Minimum Target as
such amount shall be increased during the Second Make Up Period by a factor
equal to 3.9% per year, compounded annually (prorated based on a 360 day year
for any partial year).

(iv) “Appreciated Second Maximum Target” means the Second Maximum Target as such
amount shall be increased during the Second Make Up Period by a factor equal to
5.0% per year, compounded annually (prorated based on a 360 day year for any
partial year).

(v) “Appreciated Total Minimum Target” means the Aggregate Minimum Target as
such amount shall be increased from December 1, 2006 through the end of the
Second Make Up Period by a factor equal to 3.9% per year, compounded annually
(prorated based on a 360 day year for any partial year).

(vi) “Appreciated Total Maximum Target” means the Aggregate Maximum Target as
such amount shall be increased from December 1, 2006 through the end of the
Second Make Up Period by a factor equal to 5.0% per year, compounded annually
(prorated based on a 360 day year for any partial year).

ARTICLE 3

CLOSING

3.1 Closing Date.

(a) The closing of the MWHP Subsidiary Contribution (the “MWHP First Closing”)
shall take shall take place at the offices of (i) North American Title Company
(the “Title Company”), 505 S. Main Street, #101 Orange, California 92868, which
shall act as the master closing agent and coordinate the other offices of the
Title Company in states other than California in which the MWHP Land is
located, or such other location as agreed to by the Parties, at least one
Business Day prior the Closing Date (the “MWHP First Closing Date”). The
delivery of all documents and instruments to be recorded in connection with the
Closing (the “Recordable Documents”) shall be made through the Title Company;
provided, however, that all of the non-recordable agreements, assignments, and
other documents and instruments to be delivered in connection with the MWHP
First Closing pursuant to this Agreement shall be delivered directly among the
applicable parties to the MWHP First Closing at the MWHP First Closing (or other
applicable date, if one is expressly provided for herein or in such agreements,
assignments or other documents or instruments) and not to the Title Company. The
MWHP First Closing shall occur when (i) all of the deliveries set forth in
Article VII required to be delivered as of the MWHP First Closing Date have been
made, and (ii) the Title Company is irrevocably committed to issue the

 

16



--------------------------------------------------------------------------------

Subsidiary Title Policy (which shall include a Fairway Endorsement) to the New
Subsidiary pursuant to Section 6.9, and (iii) all Recordable Documents have been
received by the Title Company and are recorded in the appropriate public
records. MWHP and the Existing Members shall each bear one-half (1/2) of all
costs, fees, expenses and other amounts payable to the Title Company in
connection with the duties described in this Section 3.1(a).

(b) The closing of the MWHP Interest Contribution, the LandSource Subsidiary
Contribution and the related transactions as contemplated by this Agreement (the
“Closing”) shall take place at the offices of Lennar Corporation, 25 Enterprise
Drive, Aliso Viejo, CA 92691, or such other location as agreed to by the
Parties. The Closing shall take place on the closing date for the Financing,
which the Parties anticipate will be on or around February 15, 2007, or on such
other date and time as agreed to by the Parties (the date on which such Closing
occurs being herein referred to as the “Closing Date”). The Closing shall occur
when (i) all of the deliveries set forth in Article VII required to be delivered
as of the Closing Date have been made, and (ii) all of the conditions set forth
in Articles VIII and IX required to be performed as of the Closing Date have
been performed, satisfied or waived by the applicable parties. The Closing shall
be effective as of 12:01 A.M. (Pacific time) on the Closing Date (the “Effective
Time”). At the Closing, MWHP shall deliver to LandSource the MWHP Preliminary
Cash Contribution by wire transfer of immediately available funds (in accordance
with wire transfer instructions provided by LandSource prior to the Closing
Date.

3.2 Restated LandSource Operating Agreement. At the Closing, the issuance of the
Contribution Interest to MWHP shall be effected by the Existing Members and MWHP
(collectively, the “LandSource Members”) executing and delivering the Second
Amended and Restated Limited Liability Company Agreement of LandSource, in the
form attached hereto as Exhibit C, as it may be revised by the LandSource
Members (the “Restated Operating Agreement”).

3.3 New Subsidiary Operating Agreement. At the Closing, LandSource will enter
into an operating agreement of the New Subsidiary in the form reasonably agreed
to by the LandSource Members.

3.4 Delivery of Certificates and Other Instruments of Transfer.

(a) MWHP.

(i) At the MWHP First Closing, MWHP shall, and MWHP shall cause MWHP Sub to,
deliver to the New Subsidiary (a) specific deeds, certificates, assignments,
bills of sale, endorsements and other good and sufficient instruments of
conveyance and transfer (as shall have been previously approved by the Parties
as to form and content prior to the formation of the New Subsidiary and the
effectuation of the MWHP Subsidiary Contribution), which shall be effective to
vest in the New Subsidiary title in and to all the MWHP Property free and clear
of all Liens (other than MWHP Permitted Encumbrances); and (b) all Records and
other data and all other assets, properties and rights included in or in
connection with the MWHP Property.

 

17



--------------------------------------------------------------------------------

(ii) At the Closing, MWHP shall deliver to LandSource (a) true and correct
copies of all documents that effectuated the MWHP First Closing, (b) such
specific certificates, assignments, bills of sale, endorsements and other good
and sufficient instruments of conveyance and transfer, as have been previously
approved by the Parties as to form and content, which shall be effective to vest
in LandSource ownership of 100% of the New Subsidiary, free and clear of all
Liens, except to Liens created in connection with the Financing; and (iii) all
Records and other data and all other assets, properties and rights included in
or in connection with the New Subsidiary.

(b) LandSource. At the Closing, LandSource shall execute and deliver to the New
Subsidiary (i) such specific certificates, assignments, bills of sale,
endorsements and other good and sufficient instruments of conveyance and
transfer, as have been previously approved by the Parties as to form and
content, which shall be effective to vest in the New Subsidiary title to all the
LandSource Property, free and clear of all Liens (other than LandSource
Permitted Encumbrances); and (ii) all Records and other data and all other
assets, properties and rights included in the LandSource Property other than the
LandSource Excluded Records.

(c) Possession. The Parties shall, simultaneously with such deliveries pursuant
to the preceding subsections, put the New Subsidiary in actual possession and
operating control of the MWHP Property and, indirectly through the Top Tier
Subsidiaries, the LandSource Property.

3.5 Transfer Taxes. Each of the Parties agree that all transfer taxes and fees
and other sales, use, recording, deed, purchase, documentary or similar fees and
taxes, if any, resulting from the transactions contemplated by this Agreement
shall be shared equally between the Existing Members, on the one hand, and MWHP,
on the other hand.

3.6 Assumption of Certain Liabilities. The New Subsidiary will assume at the
Effective Time and pay, honor and discharge when due:

(a) all Liabilities of MWHP and MWHP Sub scheduled to be paid or performed on or
after the Effective Time that are (I) described in Schedule 3.6(a) or (II)
arising exclusively under the MWHP Assigned Contracts (collectively, the “MWHP
Assumed Liabilities”), and no other Liabilities of MWHP or MWHP Sub or any of
their respective Affiliates whatsoever; and

(b) all Liabilities of LandSource scheduled to be paid or performed on or after
the Effective Time that are (I) described in Schedule 3.6(b) (including, the
Remaining Debt) or (II) arising under the LandSource Assigned Contracts
(collectively, the “LandSource Assumed Liabilities”) and no other Liabilities of
LandSource or any of its Affiliates whatsoever.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF LANDSOURCE

Except as disclosed in the document of even date herewith delivered by
LandSource to MWHP referring to the representations and warranties in this
Agreement (the “LandSource Disclosure Schedule”), any exception so disclosed in
the LandSource Disclosure Schedule to specifically identify the Section of this
Agreement to which such exception relates, each of the LandSource Parties hereby

 

18



--------------------------------------------------------------------------------

makes the representations and warranties set forth in this Article 4 to MWHP.
Prior to the Closing Date, LandSource shall have the opportunity to update the
LandSource Disclosure Schedule, in whole or in part, which has been previously
delivered by it pursuant to this Agreement to account for any fact or
circumstance covered by (or which may be covered by) such schedule that may have
changed since the date that such schedule was originally delivered to MWHP or
which may have been omitted in good faith, such that the LandSource Disclosure
Schedule shall be, as of the Closing Date, true, correct, complete and accurate
in every material respect as of the Closing Date; provided, however, that if any
such change in the LandSource Disclosure Schedule would constitute a Material
Adverse Effect, including with respect to any material LandSource Property, MWHP
may elect to terminate this Agreement pursuant to Section 10.1(b).
Notwithstanding anything to the contrary contained herein or in any document,
instrument or agreement executed and delivered pursuant hereto (including in the
LandSource Disclosure Schedule), the representations, warranties and covenants
concerning LandSource, any of its Subsidiaries or any of the LandSource
Properties, unless otherwise expressly referencing Excluded Assets, do not and
shall not be interpreted or deemed to include any representation or warranty
relating, in any fashion or manner, to any of the Excluded Assets (or any matter
or thing specifically relating thereto) or any covenant or obligation with
respect to the Excluded Assets (or any matter or thing specifically relating
thereto).

4.1 Organization, Standing and Power. LandSource and each LandSource Subsidiary
is duly organized, validly existing, and in good standing under the Laws of the
state of such entity’s formation. LandSource and each LandSource Subsidiary has
all necessary and appropriate power and authority to own its properties and to
carry on its business, as now being conducted, and is duly qualified to do
business and is in good standing in each jurisdiction in which it is so
required; except where such failure would not have a Material Adverse Effect.

4.2 Capital Structure and Real Property. Set forth in Section 4.2 of the
LandSource Disclosure Schedule, is a true, complete, accurate, and current list
of the names of the holders of Ownership Interests of LandSource and the
LandSource Subsidiaries (including all Owners and all holders of any Ownership
Interest convertible, exercisable or otherwise exchangeable for LandSource’s and
the LandSource’s Subsidiaries’ respective Ownership Interests) and such holders’
respective percentage ownership interest of such Ownership Interests, and a
listing of all material real property owned by LandSource and each of
LandSource’s Subsidiaries.

4.3 Authority.

(a) Except for obtaining the consent of the board of directors of each of the
Existing Members, LandSource has full power and authority to execute and deliver
this Agreement and the other agreements and instruments to be executed and
delivered by it in connection herewith, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been and, as of the Closing
Date, each of such other agreements and instruments will be, duly executed and
delivered by LandSource and (assuming due authorization, execution and delivery
by MWHP), this Agreement constitutes, and each of such other agreements and
instruments when duly executed and delivered by LandSource will constitute,
legal, valid and binding obligations of LandSource, enforceable

 

19



--------------------------------------------------------------------------------

against it in accordance with their respective terms, except as such enforcement
may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other Laws affecting
or relating to the rights of creditors generally, or (ii) the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

(b) The execution and delivery of this Agreement and the other agreements and
instruments to be executed and delivered in connection herewith by LandSource,
and the consummation by LandSource of the transactions contemplated hereby and
thereby, will not (i) violate, or conflict with, result in any breach of,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or require any consent pursuant to, any provision
of the Organizational Documents of LandSource or any of the LandSource
Subsidiaries, or (ii) to the knowledge of LandSource, violate, or conflict with,
result in any breach of, constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or require (other than
those which have been or prior to the Closing Date will be obtained) any consent
pursuant to, or result in the creation of any Lien on any asset of LandSource or
any of the LandSource Subsidiaries under, any material Contract of LandSource or
any of the LandSource Subsidiaries, or (iii) violate any material Law applicable
to LandSource or any of the LandSource Subsidiaries, or (iv) permit or result in
the acceleration of the maturity of any material Indebtedness of LandSource or
the LandSource Subsidiaries that is not to be paid off at Closing.

(c) Except (i) as has already been obtained and is currently maintained, (ii) as
may be obtained prior to Closing, (iii) matters disclosed to MWHP in writing
prior to the Closing, (iv) for matters for which the failure to obtain shall not
have a Material Adverse Effect upon the applicable LandSource Property, (v) as
related to the LandSource Payable Debt, (vi) for any consent required from the
PUC in connection with the Water Company, and (vii) for the consent of the board
of directors of each of the Existing Members, no permit or approval of, or other
designation, notice, declaration or filing with or other consent with respect
to, any Governmental Entity, financial institution, or any other Person is
required to be obtained by LandSource or any of the LandSource Subsidiaries in
connection with the execution or delivery by LandSource of this Agreement and/or
the other agreements and instruments to be executed and delivered in connection
herewith, or the performance of any of the LandSource’s obligations hereunder
and thereunder.

4.4 Litigation. There is no action, suit, proceeding, claim, dispute,
arbitration, inquiry, examination, inspection or investigation (each, an
“Action”; collectively, “Actions”) pending by or before any Governmental Entity,
arbitrator, mediator, agency, court, tribunal or other jurisdictional body or,
to the Knowledge of LandSource, threatened against LandSource or any of the
LandSource Property or LandSource Subsidiaries.

4.5 Compliance With Laws. LandSource and each of the LandSource Subsidiaries,
are in compliance with their respective Organizational Documents and, in all
material respects, with all applicable Laws; provided, however, that with
respect to any Environmental and Safety Laws, the representations and warranties
of Section 4.6 are the only representation and warranties that are made by
LandSource Parties under this Agreement. Since January 1, 2005, LandSource has
not received any written notice of any material violation by LandSource or any
LandSource Subsidiary of any applicable Law.

 

20



--------------------------------------------------------------------------------

4.6 Environmental Matters.

(a) No material violation of any applicable Environmental and Safety Laws has
occurred in connection with the business or assets of LandSource or any
LandSource Subsidiary (including any depositing, storage, disposal or other
placing of Hazardous Materials on or under, or any migration thereof to or from,
any LandSource Real Property (including any and all Improvements thereon) or any
equipment on any LandSource Real Property) resulting from or relating to the
acts or omissions by or on behalf of LandSource or any of its Affiliates or, to
the knowledge of LandSource, any other Person;

(b) any Hazardous Materials generated by or under the control of LandSource or
any of its Affiliates, or, to LandSource’s knowledge, any other Person, in
connection with the business or assets of LandSource or any LandSource
Subsidiary has been generated, transported, stored and/or disposed of materially
in accordance with all applicable Environmental and Safety Laws;

(c) neither of LandSource nor any of its Affiliates, nor to the knowledge of
LandSource, any other Person, has received written notice of any actual or
alleged violation, breach, noncompliance and/or Liability or potential Liability
with respect to any of the assets of LandSource or any LandSource Subsidiary
under any applicable Environmental and Safety Laws (including any and all
Environmental Permits);

(d) no judicial proceedings or governmental, administrative or other Action to
which LandSource or any of its Affiliates is or, to the knowledge of LandSource,
will be named as a party is pending or, to the knowledge of LandSource,
threatened, under any applicable Environmental and Safety Laws in connection
with the business or assets of LandSource or any LandSource Subsidiary;

(e) to the knowledge of LandSource, there are no consent or other decrees, or
consent, administrative or other orders, or any other administrative, judicial
or other requirements, in each case, arising out of any judicial, governmental
or administrative Actions in connection with the business or assets of
LandSource or any LandSource Subsidiary to which LandSource or any of its
Affiliates is named as a party under any applicable Environmental and Safety
Laws; and

(f) neither LandSource nor any of its Affiliates, or, to the knowledge of
LandSource, any other Person, has released any Hazardous Materials in connection
with the business or assets of LandSource or any LandSource Subsidiary in
material violation of, or in amounts or in a manner that reasonably could be
expected to give rise to material Liability under, any applicable Environmental
and Safety Laws.

4.7 Taxes and Tax Returns.

(a) LandSource and each of the LandSource Subsidiaries has filed or caused to be
filed in a timely manner all Tax Returns required to be filed under any United
States federal, state or local or any foreign Law pertaining to Taxes and such
Tax Returns are in

 

21



--------------------------------------------------------------------------------

all material respects true, complete and correct. LandSource and each of the
LandSource Subsidiaries has paid or made provision for the payment of, all Taxes
required to be shown as due and payable by LandSource and each of the LandSource
Subsidiaries on such Tax Returns.

(b) There are no outstanding waivers or consents regarding the application of
the statute of limitations or extension thereof with respect to any Taxes or Tax
Returns of LandSource or any of the LandSource Subsidiaries.

(c) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of LandSource or any of the LandSource Subsidiaries and no
deficiencies for any Taxes have been asserted or assessed against LandSource or
any of the LandSource Subsidiaries with respect to any Tax Returns which have
not been resolved or paid in full.

(d) No power of attorney has been granted by LandSource or any of the LandSource
Subsidiaries with respect to any matter relating to Taxes or Tax Returns which
is currently in force.

(e) No Liens (other than LandSource Permitted Encumbrances) are outstanding or
have been asserted with respect to any Taxes or Tax Returns of LandSource or any
of the LandSource Subsidiaries, other than for Taxes not yet due and payable.

(f) There are no contracts, agreements or other arrangements which could result,
as a result of the transactions contemplated by this Agreement, in the payment
by LandSource or by any of the LandSource Subsidiaries of an “Excess Parachute
Payment” as that term is used in Section 280G of the Code or the payment by
LandSource or by any of the LandSource Subsidiaries of compensation which will
not be deductible because of Section 162(m) of the Code.

(g) Each of LandSource and each LandSource Subsidiary that is a partnership or a
limited liability company is a disregarded entity or an entity taxable as a
partnership for federal tax purposes.

(h) No written claim has been made by any taxing authority in a jurisdiction
where LandSource or any LandSource Subsidiary does not file Tax Returns that the
relevant entity is or may be subject to taxation by that jurisdiction.

(i) The unpaid Taxes of LandSource and each LandSource Subsidiary for all tax
periods through the date of the Most Recent Balance Sheet do not exceed the
accruals and reserves for Taxes (excluding accruals and reserves for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the Most Recent Balance Sheet.

(j) Neither LandSource nor any LandSource Subsidiary has (i) any liability for
the Taxes of any Person under as a transferee or successor, pursuant to any
contractual obligation (other than pursuant to customary commercial contracts
not primarily related to Taxes), or otherwise for any Taxes of any other person,
or (ii) is a party to or bound by any Tax indemnity, Tax sharing, Tax allocation
or similar agreement.

 

22



--------------------------------------------------------------------------------

(k) All Taxes that LandSource or any LandSource Subsidiary was required by law
to withhold or collect have been duly withheld or collected and, to the extent
required, have been properly paid to the appropriate Governmental Authority.

(l) There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or the corresponding foreign, state
or local Tax laws) that are required to be taken into account by LandSource or
any LandSource Subsidiary in any period ending after the Closing Date by reason
of a change in method of accounting in any taxable period ending on or before
the Closing Date or as a result of the transactions contemplated by this
Agreement.

(m) Neither LandSource nor any LandSource Subsidiary has ever been required to
make any disclosure to the IRS pursuant to Code Section 6111 or Section 1.6011-4
of the Treasury Regulations promulgated thereunder.

4.8 LandSource Assets. The LandSource Property contributed by LandSource to the
New Subsidiary pursuant to the LandSource Subsidiary Contribution represents all
of the assets directly owned by LandSource as of the Effective Date, other than
the LandSource Excluded Contracts and the Excluded Assets.

4.9 Balance Sheets. Set forth in Section 4.9 of the LandSource Disclosure
Schedule are the following balance sheets (collectively, the “Balance Sheets”):
(i) audited consolidated balance sheet for LandSource and the consolidated
LandSource Subsidiaries for the fiscal year ended November 30, 2005; and
(ii) unaudited consolidated balance sheet as of July 1, 2006 for LandSource and
the consolidated LandSource Subsidiaries (the “Most Recent Balance Sheet”). The
Balance Sheets have been prepared in accordance with GAAP throughout the periods
covered thereby and present fairly the financial condition of LandSource and the
LandSource Subsidiaries as of such dates; provided, however, that the Most
Recent Balance Sheets are subject to normal year-end adjustments and lack
footnotes and other presentation items required by GAAP.

4.10 Employee Benefits.

(a) Section 4.10 of the LandSource Disclosure Schedule contains a complete and
accurate list of each pension, retirement, profit sharing, savings, employee
stock ownership, stock bonus, stock option, stock purchase, restricted stock,
compensation, severance, termination, bonus, incentive, commission, deferred
compensation, health, fringe benefit, insurance, supplemental benefit, medical,
education reimbursement or other plan, agreement, policy or arrangement,
including each “employee benefit plan” as defined in Section 3(3) of ERISA, that
is (or was) sponsored, maintained or contributed to (or required to be
contributed to) by LandSource or any of its ERISA Affiliates, whether written or
unwritten, for the benefit of current or former employees, officers and/or
directors of LandSource or any of its ERISA Affiliates (each a “Plan”).
LandSource and each of its ERISA Affiliates, as applicable, (i) is in compliance
in all material respects with, and not in violation of, any and all of its
material obligations and agreements under each Plan, (ii) is not in violation of
any law, regulation, rule or other requirement of any governmental authority
(including, but not limited to, ERISA and the Code) with respect to any such
Plan. No “reportable event” within the meaning of Section 4043 of ERISA nor any

 

23



--------------------------------------------------------------------------------

event described in Section 4062 or 4063 of ERISA has occurred. Complete and
accurate copies of the following items relating to each Plan, where applicable,
have been delivered to MWHP or its representatives: (a) all Plan documents (or
written summaries of any unwritten Plans) and related trust agreements,
insurance contracts or other funding arrangements, including amendments thereto;
(b) the most recent determination letter received from the IRS with respect to
each Plan that is intended to be qualified under the Code; (c) the most recent
summary plan description, summary of material modifications and all material
communications to participants, other than individualized participant
communications such as benefit statements, projections, and the like; (d) the
Annual Report (5500 Series) and accompanying schedules for each Plan for the
most recent plan years; (e) the most recent actuarial report and financial
statement prepared or issued with respect to any Plan; and (f) any notice (or
any other communication) received from the IRS, the Pension Benefit Guaranty
Corporation or the Department of Labor concerning any Plan or any other
potential liability in connection with any Plan that could be assessed against
LandSource or any LandSource Subsidiary. With respect to each Plan that is
intended to be “qualified” under Section 401(a) of the Code, such Plan either
has been determined to be so qualified by the IRS, still has a remaining period
of time under applicable Treasury Regulations or IRS pronouncements in which to
apply for such determination letter and to make any amendments necessary to
obtain a favorable determination or has been established under a standardized
prototype plan for which an IRS opinion letter has been obtained by the plan
sponsor and is valid as to the Plan.

(b) Neither LandSource nor any of its ERISA Affiliates has incurred any
liability with respect to a Plan termination under Title IV of ERISA or a
funding deficiency under Section 412 of the Code or Section 302 of ERISA.
Neither LandSource nor any of its ERISA Affiliates has maintained, contributed
to or otherwise had any obligation with respect to a “multiemployer plan” (as
defined in Section 3(37) of ERISA). The consummation of the transactions
contemplated under this Agreement will not change, create or accelerate any
obligation or liability of LandSource or any LandSource Subsidiary under any
Plan or terminate or require any material modification or change to any Plan
except as provided in Section 4.10 of the LandSource Disclosure Schedule. Each
Plan can be amended, terminated or otherwise discontinued after the Closing Date
in accordance with its terms, without liability to LandSource or any LandSource
Subsidiary (other than ordinary administrative expenses typically incurred in a
termination event). There are no suits, actions, disputes, claims (other than
routine claims for benefits), arbitrations, administrative or other proceedings
pending, or to the knowledge of LandSource or any LandSource Subsidiary,
threatened, anticipated or expected to be asserted with respect to any Plan or
any related trust or other funding medium thereunder with respect to LandSource
or any LandSource Subsidiary. Neither LandSource nor any LandSource Subsidiary
has incurred any liability for any tax, excise tax, penalty or fee with respect
to any Plan, including (but not limited to) taxes arising under the Code or
penalties arising under ERISA, and no event has occurred and no circumstance has
existed (including consummation of the obligations set forth in this Agreement)
that reasonably would be expected to give rise to any such liability. All
contributions required to be made under the terms of any Plan as of the
Effective Date have been timely made or, if not yet due, have been fully
reserved for, and specifically identified in, the Most Recent Balance Sheet.
With respect to each Plan, LandSource and each LandSource Subsidiary, as
appropriate, have complied in all material respects with (x) COBRA and the
regulations thereunder, (y) the applicable requirements of the Family Medical
and Leave Act of 1993 and the regulations thereunder, and (z) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996
and the

 

24



--------------------------------------------------------------------------------

regulations thereunder. Except as provided in Section 4.10 of the LandSource
Disclosure Schedule, other than as required under Section 4980B of the Code and
Section 601 et seq. of ERISA, no Plan provides benefits following retirement or
other termination of employment or service.

(c) Except as provided in Section 4.10 of the LandSource Disclosure Schedule,
each Plan, contract, agreement or offer letter to provide compensation in
consideration for past, present or future services to LandSource or any
LandSource Subsidiary, and each payment or benefit provided pursuant to any Plan
or any such contract, agreement or offer letter that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code,
Internal Revenue Service Notice 2005-1 (“Notice 2005-1”) or the proposed
Treasury Regulations promulgated pursuant to Section 409A of the Code (the
“Proposed Regulations”), or that otherwise is subject to Section 409A of the
Code, has been operated since January 1, 2005 and up to the date of this
Agreement, in accordance with the terms of Notice 2005-1, the Proposed
Regulations, or a good faith, reasonable interpretation of the provisions of
Section 409A of the Code.

4.11 Affiliate Transactions. No Existing Member or any Affiliate of an Existing
Member or member of the immediate family of any of the foregoing (to the extent
of the knowledge of the Existing Members) has within the preceding 18 months:
(a) borrowed from or loaned money or other property to LandSource or any of the
LandSource Subsidiaries which has not been repaid or returned; or (b) (i) had
any direct or indirect material interest in any Person which is a customer or
supplier of LandSource or any of the LandSource Subsidiaries or (ii) has any
other material contract, agreement or arrangement (oral or written) with
LandSource or any of the LandSource Subsidiaries.

4.12 Brokers’ and Finders’ Fees. None of LandSource, the Existing Members and
their Affiliates has incurred, and none will incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transactions contemplated hereby, and none of them has, directly or indirectly,
entered into any Contract that provides for or would result in any of the
foregoing.

4.13 Due Diligence Materials. Based on, and subject to the correctness of the
representation and warranty by MWHP in Section 5.8, to the knowledge of the
LandSource Parties, the information, materials and documents listed in
Section 4.13 of the LandSource Disclosure Schedule (the “Due Diligence
Materials”) represent all of the material information, materials and documents
in the possession of LandSource and its Subsidiaries regarding the business,
assets and liabilities of LandSource and its Subsidiaries that would be
reasonably likely to have a material and adverse impact on the decision of a
reasonable sophisticated investor to enter into the transactions contemplated
hereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF MWHP

Except as disclosed in the document of even date herewith executed and delivered
by MWHP to LandSource concurrently with the execution and delivery of this
Agreement and referring to the representations and warranties in this Agreement
(the “MWHP Disclosure Schedule”), any exception so disclosed in the MWHP
Disclosure Schedule to specifically identify the Section of this Agreement to
which such exception relates, MWHP hereby makes such representations and
warranties to the LandSource Parties. Prior to the Closing Date, MWHP shall have
the opportunity to update the MWHP Disclosure Schedule, in whole or in part,
which has been previously delivered by it pursuant to this Agreement to account
for any fact or circumstance covered by (or which may be covered by) such
schedule that may have changed since the date that such schedule was originally
delivered to the LandSource Parties or which may have been omitted in good faith
such that the MWHP Disclosure Schedule shall be, as of the Closing Date, true,
correct, complete and accurate in every material respect as of the Closing Date;
provided, however, that if any such change in the MWHP Disclosure Schedule would
constitute a Material Adverse Effect, including with respect to any material
MWHP Property, the LandSource Parties may elect to terminate this Agreement
pursuant to Section 10.1(b).

5.1 Organization, Standing and Power. Each of MWHP, the MWHP General Partner and
the MWHP Sub is duly organized, validly existing and in good standing under the
Laws of the state of such entity’s formation. Each of MWHP, the MWHP General
Partner and the MWHP Sub has all requisite power and authority to enter into
this Agreement, to consummate the transactions contemplated hereby and thereby
and each has all necessary and appropriate power and authority to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business in each jurisdiction where such qualification is
required, except where such failure would not result in a Material Adverse
Effect.

5.2 Authority.

(a) Each of MWHP, the MWHP General Partner and MWHP Sub has full power and
authority to execute and deliver this Agreement and/or the other agreements and
instruments to be executed and delivered by it in connection herewith, and to
consummate the transactions contemplated hereby and thereby (including in
connection with the MWHP Interest Contribution, the MWHP Subsidiary Contribution
and the MWHP Preliminary Cash Contribution, as adjusted to the Invested Final
Cash Contribution). This Agreement has been and, as of the Closing Date, each of
such other agreements and instruments will be, duly executed and delivered by
MWHP and/or the MWHP Sub and (assuming due authorization, execution and delivery
by LandSource) this Agreement constitutes, and each of such other agreements and
instruments (including the documents in connection with the MWHP Interest
Contribution, the MWHP Subsidiary Contribution and the MWHP Preliminary Cash
Contribution as adjusted to the Invested Final Cash Contribution) when duly
executed and delivered by MWHP and/or the MWHP Sub will constitute, legal, valid
and binding obligations on MWHP or MWHP Sub that is a party thereto, enforceable
against it, in accordance with their respective terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
Laws affecting or relating to the rights of creditors generally, or (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

 

26



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement and the other agreements and
instruments to be executed and delivered in connection herewith by MWHP and/or
MWHP Sub, and the consummation by MWHP and/or MWHP Sub of the transactions
contemplated hereby and thereby (including in connection with the MWHP Interest
Contribution, MWHP Subsidiary Contribution and the MWHP Preliminary Cash
Contribution as adjusted to the MWHP Final Cash Contribution), will not
(i) violate, or conflict with, result in any breach of, constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or require (other than those which have been or prior to the Closing Date
will be obtained) any consent pursuant to, any provision of the Organizational
Documents of MWHP, the MWHP General Partner or MWHP Sub or any resolution
adopted by the board of directors, managers or other governing body or the
equity holders thereof (as applicable), or (ii) to the knowledge of MWHP,
violate, or conflict with, result in any breach of, constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or require (other than those which have been or prior to the Closing Date will
be obtained) any consent pursuant to, or result in the creation of any Lien on
any MWHP Property under, any Contract relating to the MWHP Property, or
(iii) violate any material Law applicable to MWHP, the MWHP General Partner or
MWHP Sub, or the MWHP Property.

(c) Except (i) as has already been obtained and is currently maintained, (ii) as
may be obtained prior to Closing, (iii) matters disclosed to LandSource in
writing prior to the Closing or (iv) matters for which the failure to obtain
shall not have a Material Adverse Effect upon the applicable MWHP Property, no
permit or approval of, or other designation, notice, declaration or filing with
or other consent with respect to, any Governmental Entity, financial
institution, or any other Person is required to be obtained by MWHP, the MWHP
General Partner or MWHP Sub, or any of their Affiliates in connection with the
execution or delivery by MWHP and/or MWHP Sub of this Agreement and/or the other
agreements and instruments to be executed and delivered in connection herewith,
or the performance of MWHP or the MWHP Sub’s obligations hereunder and
thereunder.

5.3 MWHP Interest. As of the Closing Date, immediately prior to the MWHP
Interest Contribution, (i) MWHP owns, legally and beneficially, 100% of the New
Subsidiary Interest, free and clear of all Liens (other than MWHP Permitted
Encumbrances); (ii) no Person has any interest convertible, exercisable, or
otherwise exchangeable for any Ownership Interest of the New Subsidiary. At
Closing, true, correct and complete copies of all of the Organizational
Documents of the New Subsidiary will be attached hereto as Exhibit D. The MWHP
Property is free and clear of all Liens (other than the MWHP Permitted
Encumbrances) and, as of the Closing Date, is owned by New Subsidiary. Schedule
2.2(b)(1), as such schedule shall be updated through the Closing Date to account
for any dispositions of MWHP Property, provides a true and correct listing of
all material real property owned by the New Subsidiary after the MWHP Interest
Contribution. As of the Closing Date, other than owning the MWHP Property, the
New Subsidiary has conducted no business and, other than the MWHP Assumed
Liabilities, has no Liabilities.

5.4 Litigation. There is no Action pending by or before any Governmental Entity,
arbitrator, mediator, agency, court tribunal or other jurisdictional body or, to
the knowledge of MWHP, threatened (i) with respect to the MWHP Property or
(ii) to challenge or seek to prevent, enjoin, alter or materially delay any of
the transactions contemplated hereby.

 

27



--------------------------------------------------------------------------------

5.5 Compliance With Laws.

(a) Each of MWHP, MWHP General Partner, the MWHP Sub and the New Subsidiary is
in compliance with their respective Organizational Documents and, in all
material respects, with all applicable Laws; provided, however, that MWHP makes
no representation or warranty with respect to any Environmental and Safety Laws.
(The Parties acknowledge that MWHP’s rights under the MWHP Property Development
Agreements, including the right to certain environmental indemnification from
Lennar Homes or its Affiliates, are to be assigned to the New Subsidiary in
connection with the MWHP Subsidiary Contribution). Since January 1, 2005, MWHP
has not received any written notice of any material violation by MWHP, the New
Subsidiary or its Affiliates of any applicable Law in connection with the MWHP
Property.

5.6 Affiliate Transactions. Neither MWHP nor any Affiliate of MWHP or any member
of the immediate family of any of the foregoing (to the extent of the knowledge
of MWHP) has within the preceding 18 months: (a) borrowed from or loaned money
or other property to MWHP, MWHP Sub or the New Subsidiary which has not been
repaid or returned; or (b) (i) had any direct or indirect material interest in
any Person which is a customer or supplier of MWHP or its Affiliates or (ii) has
any other material Contract with MWHP or the New Subsidiary.

5.7 Brokers and Finders. None of MWHP or any of their Affiliates have incurred,
and they will not incur, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or investment bankers’ fees or any similar
charges in connection with this Agreement or any transactions contemplated
hereby, and none of them has, directly or indirectly, entered into any Contract
that provides for or would result in any of the foregoing.

5.8 Due Diligence. To the Knowledge of MWHP, (i) the Due Diligence Materials
listed in Section 4.13 of the LandSource Disclosure Schedule represent all of
the information, materials and documents provided to MWHP in response to all of
MWHP’s due diligence requests; and (ii) no material information, materials or
documents have been requested by MWHP pursuant to any such due diligence request
by MWHP that have has not been provided to or received by MWHP; and (iii) MWHP
is not aware of any material information, materials or documents in the
possession of LandSource and its Subsidiaries regarding the business, assets and
liabilities of LandSource and its Subsidiaries that is reasonably likely to have
a material impact on the decision of MWHP to enter into the transactions
contemplated hereunder and has not been disclosed.

5.9 Assigned Contracts. Section 5.9 of the MWHP Disclosure Schedule represents a
true and correct listing of the MWHP Assigned Contracts.

ARTICLE 6

FURTHER COVENANTS AND AGREEMENTS

6.1 Further Assurances. From and after the Closing, upon the reasonable request
of the other party, the Parties shall do, execute, acknowledge and deliver all
such further acts, assurances, deeds, assignments, transfers, conveyances and
other documents, instruments and papers as may be appropriate to carry out the
agreements and transactions contemplated by this Agreement.

 

28



--------------------------------------------------------------------------------

6.2 Conduct of Business. As used throughout this Agreement, the term “Ordinary
Course of Business” means operating the applicable business in the ordinary
course consistent with past practices (including with respect to quantity and
frequency), including the disposition of any of the LandSource Property or the
MWHP Property in the ordinary course of business, except as expressly provided
herein. The term “Ordinary Course of Business” shall not include extraordinary
bonuses or payments to employees of Affiliates or agents (exclusive of
non-extraordinary bonuses or commissions which are routinely paid to employees
of Affiliates or agents who are regularly compensated on an incentive basis),
dividends or any other cash or property distributions to any Affiliates of
LandSource or MWHP (all such expenditures together with any and all other
expenditures that are not within the Ordinary Course of Business are
collectively referred to herein as “Extraordinary Expenses”). Without limiting
in any way any rights of LandSource under this Agreement, during the period from
the Effective Date to and including the Closing Date, or until this Agreement
has been terminated in accordance with its terms, except as (1) otherwise
consented to by all of the Parties in writing in each of their sole and absolute
discretion, or (2) permitted or contemplated under this Agreement, (i) each of
MWHP, with respect to the MWHP Property, and LandSource shall carry on its
business solely in the Ordinary Course of Business and not incur any
Extraordinary Expenses, (ii) continue its efforts to close escrow on the pending
or anticipated sales described on or otherwise contemplated in the Ordinary
Course of Business, (iii) pay Payables, Indebtedness and Taxes when due subject
to good faith disputes over same, (iv) pay and perform all obligations and
Contracts when due.

6.3 No Other Negotiations. Each of the Parties agrees that, between the
Effective Date and the Closing Date, it will not (i) enter into any Contract,
transaction or other arrangement with a third party with respect to the
acquisition, directly or indirectly (by merger or otherwise), of LandSource or
MWHP or all or a material portion of the assets and property of LandSource or
the MWHP Property, (ii) enter into negotiations with a third party regarding
such a Contract or transaction or solicit, initiate or encourage (including by
way of furnishing information) or facilitating in any manner any such
transaction, or (iii) provide a third party with access to LandSource’s books or
records or MWHP’s books or records or to any Employees for the purpose of
enabling such third party to conduct a purchase or sale investigation of MWHP’s
or LandSource’s legal, financial or business condition or otherwise; in each
case other than in connection with sales of property in the Ordinary Course of
Business and each of the Parties promptly shall notify the other Party of any
third party inquiries it receives relating thereto.

6.4 Efforts. Each of the Parties to this Agreement shall use its diligent
commercially-reasonable efforts (unless a higher standard is expressly provided
herein) to effect the transactions contemplated hereby and to fulfill and cause
to be fulfilled the conditions to Closing under this Agreement.

6.5 Required Consents.

(a) Each of the Parties shall take all actions reasonably necessary (including
furnishing all necessary information and executing, delivering and/or filing all
documents and instruments) to obtain any and all Required Consents as promptly
as practicable on or

 

29



--------------------------------------------------------------------------------

before the Closing Date. Without limiting the foregoing, each of Parties shall
use its diligent commercially-reasonable efforts to obtain all Required Consents
under any material Contracts or Authorization in connection with the
transactions contemplated hereby.

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
that if (i) any MWHP Property, including any Contract or Authorization, to be
contributed by MWHP or MWHP Sub to the New Subsidiary; (ii) any LandSource
asset, including any Contract or Authorization, or (iii) any claim, right or
benefit arising from any MWHP Property or LandSource asset or resulting
therefrom (each of items (i), (ii) or (iii), individually, an “Asset Interest”;
collectively, the “Asset Interests”), is not capable of being included, directly
or indirectly, in the MWHP Interest Contribution or owned directly or indirectly
by LandSource or any of the LandSource Subsidiaries, including the New
Subsidiary, after the Contribution Interest have been issued to MWHP, without
the approval, consent or waiver of the other party thereto or any Person
(including a Governmental Entity), and such approval, consent or waiver has not
been obtained, or if such contribution of MWHP Property or issuance of
membership interests in New Subsidiary, or attempted contribution or issuance of
such Asset Interest would constitute a breach thereof without the approval,
consent or waiver of the other party thereto or any Person (including a
Governmental Entity), and such approval, consent or waiver has not been obtained
on or before the Closing Date, this Agreement shall not constitute an agreement
to contribute such Asset Interest or include such Asset Interest in the assets
by LandSource or the LandSource Subsidiaries; provided that Parties shall comply
with Section 13.2.

6.6 Debt and Guarantees. Except for any MWHP Assumed Liabilities, all
Indebtedness of MWHP or MWHP Sub that is secured by any of the MWHP Property
(including each guarantee of any Indebtedness, but excluding lease obligations
that would normally be capitalized under GAAP, if any) (collectively, the “MWHP
Payable Debt”), regardless of whether such MWHP Payable Debt arose or became due
before, on or after the Closing Date, shall be paid in full by or on behalf of
MWHP and/or MWHP Sub (as appropriate), or otherwise terminated at or prior to
Closing and MWHP shall use commercially-reasonable efforts to cause all Liens
with respect to such MWHP Payable Debt (other than MWHP Permitted Encumbrances)
to be terminated and extinguished of record by filing all necessary and
appropriate UCC and other financing statements and instruments with all
appropriate Governmental Entities and obtaining all applicable releases or
reconveyances to effect such terminations (collectively, the “Lien
Terminations”). MWHP represents and warrants that Schedule 6.6(a) contains a
true, correct and complete description (including amounts outstanding and
payable thereunder) of all MWHP Payable Debt as of December 15, 2006, which
schedule shall be updated as of the Closing Date. Except for any LandSource
Assumed Liabilities, all Indebtedness of LandSource (including each guarantee of
any Indebtedness, but excluding the Remaining Debt and lease obligations that
would normally be capitalized under GAAP, if any) (collectively, the “LandSource
Payable Debt”), regardless of whether such LandSource Payable Debt arose or
became due before, on or after the Closing Date, shall be paid in full or
otherwise terminated at or prior to Closing and the LandSource Parties hereby
agree to use commercially-reasonable efforts to cause all Liens with respect to
such LandSource Payable Debt (other than LandSource Permitted Encumbrances) to
be terminated and extinguished of record by filing Lien Terminations; provided,
however, that, notwithstanding anything to the contrary herein, to the extent
that any Lien Termination shall not have been obtained by any Party as of the
Closing

 

30



--------------------------------------------------------------------------------

Date, such failure shall not constitute a failure to meet a condition to the
Closing; in which case, the Parties agree to use good faith,
commercially-reasonable efforts to cause such matters to be handled on a
post-Closing basis and as soon as reasonably practicable following the Closing
at LandSource’s expense. LandSource represents and warrants that Schedule 6.6(b)
contains a true, correct and complete description (including amounts outstanding
and payable thereunder) of all LandSource Payable Debt as of November 30, 2006,
which schedule shall be updated as of the Closing Date.

6.7 [Intentionally Omitted]

6.8 [Intentionally Omitted]

6.9 Title. MWHP and MWHP Sub agrees to convey all title to the MWHP Property it
owns to the New Subsidiary by special warranty deeds (or the equivalent quality
of deed in states that do not have special warranty deeds) (collectively, the
“Deeds”) in recordable form subject only to the MWHP Permitted Encumbrances. At
the Closing, LandSource shall cause the Title Company to issue to the New
Subsidiary, one or more title policies (including Fairway Endorsements) covering
the MWHP Property (collectively, the “Subsidiary Title Policy”), the cost of
which shall be borne 50% by MWHP and 50% by Existing Members, subject only to
the MWHP Permitted Encumbrances. LandSource and the MWHP Parties agree that the
Subsidiary Title Policy shall be in the aggregate amount of the MWHP Preliminary
Property Value. LandSource has ordered preliminary reports covering the parcels
(collectively the “Preliminary Reports”), and legible copies of all documents
referred to therein. If the Preliminary Reports reflect any material Liens
(other than the MWHP Permitted Encumbrances), then MWHP shall use commercially
reasonable efforts to remove or cause to be removed any such Liens by not later
than the Closing Date, failing which LandSource may elect (a) to terminate this
Agreement, or (b) waive any objection to such Lien and consummate the Closing.
Notwithstanding the foregoing, if MWHP or MWHP Sub is unable to remove any such
exception, after having used commercially reasonable efforts to do so, it shall
not constitute a Class 2 Default or a Class 3 Default if MWHP is otherwise
ready, willing and able to close. The Subsidiary Title Policy shall be an ALTA
Extended Coverage policy of title insurance with coverage agreed to by the
LandSource and MWHP insuring title in the name of LandSource containing such
endorsements, coinsurance, reinsurance and reinsurer direct access as LandSource
may reasonably direct.

6.10 [Intentionally omitted]

6.11 Confidentiality.

(a) The terms and conditions of this Agreement and of any other Contract,
document or instrument proposed or required to be entered into pursuant hereto,
the fact that Parties are engaged in discussions relating thereto, and the Due
Diligence Materials or other documents, instruments, materials or information
provided by a Party to another Party (collectively, the “Confidential
Information”) are confidential and proprietary information. The Parties
acknowledge that the disclosure of Confidential Information would cause
irreparable harm to the Parties. Accordingly, each Party represents that it has
not and agrees that it will not and will direct its direct and indirect Owners,
partners, directors, officers, agents, lenders, accountants, attorneys, advisors
and Affiliates (collectively, “Representatives”) to whom Confidential
Information is disclosed (and, if it so directs, the disclosure to such Persons

 

31



--------------------------------------------------------------------------------

shall not be a violation of this Section) not to disclose to any Person,
including the issuance of any press release regarding, any Confidential
Information or confirm any statement made by third Persons regarding
Confidential Information until either or both of the Parties, as the case may
be, have publicly disclosed the Confidential Information pursuant to
authorization by the Parties (or such Confidential Information has been publicly
disclosed through no fault of any of the Parties or their Representatives;
provided, however, that any Party (or its Affiliates) may disclose such
Confidential Information in the course of its (or its Affiliates’) normal
reporting practices to its (or their) direct or indirect Owners, if required by
law (including pursuant to a registration statement or other document filed with
a Governmental Entity under applicable law including applicable securities laws)
or if necessary for it to perform any of its duties or obligations hereunder.
The Parties acknowledge and agree that each of the Existing Members and
CalPERS shall determine from time to time, in its sole and absolute discretion,
whether it is required by law or in its normal reporting practices to disclose
any Confidential Information.

(b) Subject to the provisions of subsection (a), above, each Party agrees not to
disclose any Confidential Information to any Person (other than a Person
(including an attorney, accountant, lender or advisor) agreeing to maintain all
Confidential Information in strict confidence or a judge, magistrate, referee,
arbitrator or mediator in any action, suit or proceeding relating to or arising
out of this Agreement or otherwise), and to keep confidential all documents
(including responses to discovery requests) containing any Confidential
Information. Each Party hereby consents in advance to any motion for any
protective order brought by any other Party represented as being intended by the
movant to implement the purposes of this Section, provided that, if a Party
receives a request to disclose any Confidential Information under the terms of a
valid and effective order issued by a court or governmental agency and the order
was not sought by or on behalf of or consented to by such Party then such Party
may disclose the Confidential Information to the extent required if the Party as
promptly as practicable (i) notifies the other Party of the existence, terms and
circumstances of the order, (ii) consults in good faith with the other Party on
the advisability of taking legally available steps to resist or to narrow the
order, and (iii) if disclosure of the Confidential Information is required,
exercises its diligent efforts to cooperate with the other Party in its efforts
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to the portion of the disclosed Confidential
Information that the other Party designates. The cost (including attorneys’ fees
and expenses) of obtaining a protective order covering Confidential Information
designated by such other Party will be borne by such other Party.

(c) The covenants contained in this Section 6.11 will survive the Closing.

6.12 Termination of Existing Option Agreements and Subdivision Development
Agreements; Southwest Options. Effective as of the Effective Date, each of MWHP
and Lennar Homes shall deliver a fully executed Termination of Option Agreements
and Land Disposition Agreement, in the form attached hereto as Exhibit 6.12,
with such changes as agreed upon by the Parties (the “Option Termination
Agreement”). As provided in the Option Termination Agreement, and subject to its
terms and conditions, at Closing MWHP shall pay to the Lennar Option Parties on
the Closing Date the unapplied amount of their deposits on the Existing Option
Agreements, which, as of the Effective Date is in the amount of approximately
One Hundred Seventeen Million Four Hundred and Forty-Eight Thousand Four Hundred
Dollars ($117,448,400), subject to appropriate adjustments to reflect
applications of the

 

32



--------------------------------------------------------------------------------

deposits pursuant to acquisitions of MWHP Land under the Option Agreements prior
to the Closing Date (the payment in full of 100% of the unapplied deposits as
existing on the Closing Date, “Option Deposit Repayment”). The Parties hereby
agree that, on or prior to the Closing, each of the Development Agreements, as
defined in Section 2 of the Option Termination Agreement, shall be amended to
reflect the terms and conditions of the New Option Agreements, as defined in
Section 2 of the Option Termination Agreement. The Parties agree that all
existing option agreements (the “Existing Southwest Options”) with respect to
the Southwest Land described on Schedule 6.12, attached hereto, shall be amended
with an effective date as of the Effective Date (as amended, the “Amended
Southwest Options”) as follows: (a) the purchase price for the Amended Southwest
Options shall equal the amounts set forth on Schedule 6.12, as adjusted for
properties sold between July 1, 2006 and the Effective Date; (b) the Amended
Southwest Options shall include takedown schedules to be agreed upon by the
parties to such Amended Southwest Options; (c) the Amended Southwest Options
shall require the optionee to issue irrevocable letters of credit (collectively,
the “New Letters of Credit”) to Southwest Communities Development, LLC, a
Delaware limited liability company, in an aggregate amount equal to ten percent
(10%) of the purchase price of the Amended Southwest Options as earnest money
deposits to ensure timely performance by such optionee under the Amended
Southwest Options (which New Letters of Credit will replace the letters of
credit issued in connection with the Existing Option Agreements); and (d) with
regard to homesites that are scheduled to be acquired in calendar year 2007
under the Amended Southwest Options, the optionee shall be deemed to have
elected to acquire such homesites as of the date of the execution of the Amended
Southwest Options, and the Amended Southwest Options shall be deemed to be an
enforceable purchase agreement with respect to such homesites and the optionor
shall have, as its exclusive remedy with respect to such homesites, the right to
pursue a claim for specific performance in connection therewith.

6.13 Valencia Water Company. The Parties acknowledge that it may not be possible
to obtain prior to the Closing Date the approval and/or consent, as appropriate,
by the California Public Utility Commission (“PUC”) of the transactions
contemplated by this Agreement as related to the beneficial ownership and
management of the Valencia Water Company (the “Water Company”), a LandSource
Subsidiary (the “PUC Approval”). The Parties agree that if LandSource has not
been able to obtain the PUC Approval as of the Closing Date, then, from and
after the Closing Date the parties will continue to use their
commercially-reasonable efforts to seek and obtain such approval; provided,
however, that during the period from the Closing Date to the date of the receipt
of such approval by the PUC, if ever, the Parties hereby agree that the Water
Company shall continue to be managed by Lennar Corporation (for the benefit the
Water Company’s customers, whether now or hereafter existing), which shall
manage the Water Company pursuant to a management agreement dated as of the
Closing Date between the Water Company and Lennar Corporation, in form and
content subject to the reasonable approval of the LandSource Members, which
approval shall not be unreasonably withheld, delayed or conditioned. The Parties
acknowledge that there can be no assurance that LandSource will ever receive the
PUC Approval. From and after the date that the PUC Approval is received, if
ever, the Water Company will be managed in accordance with the provisions of the
Restated Operating Agreement or as otherwise agreed by the Members of LandSource
and, in all cases, as approved by PUC.

 

33



--------------------------------------------------------------------------------

6.14 Pension Liability. As of the Closing Date, the unfunded pension liability
to certain employees of The NewHall Land and Farming Company, a LandSource
Subsidiary arising in connection with the termination of The Newhall Land and
Farming Retirement Plans, as reflected on the Most Recent Balance Sheet and the
Business Plan, is Thirteen Million Five Hundred and Sixty-Seven Thousand Dollars
($13,567,000) (the “Pension Liability”). In the event that, for any reason,
LandSource or any Subsidiary incurs any Liability in excess of the Pension
Liability, including, but not limited to, any liability arising out of (i) The
Newhall Land and Farming Company Employee Savings Restoration Plan (as amended
and restated July 19, 2000), (ii) The Newhall Land and Farming Company Pension
Restoration Plan (as amended through July 15, 1998), (iii) The Newhall Land and
Farming Company Senior Management Survivor Income Plan, (iv) The Newhall
Management Corporation Retirement Plan for Directors (revised effective
September 18, 1996), (v) The Newhall Land and Farming Company Supplemental
Executive Retirement Plan (as amended January 1, 1997), or (vi) The Newhall Land
and Farming Company Special Severance Arrangements, then the Existing Members
agree, on a joint and several basis, that they solely shall be liable for paying
such excess amount when due (the “Excess Pension Liability”) or, if not paid
when due, within twenty (20) Business Days of written demand therefor made by
MWHP.

6.15 Sterling Falls. As to each obligation relating to the MWHP Sub contemplated
in this Agreement, MWHP hereby agrees to take all necessary and appropriate
action to cause the MWHP Sub to act in accordance with the provisions of this
Agreement and take all necessary steps in connection therewith.

6.16 Tax Treatment. The Parties intend to treat (i) the LandSource Special
Distribution (and any additional special Distribution made pursuant to
Section 2.5(d)) as a distribution under section 731(a) of the Code, and
(ii) MWHP’s contribution of the MWHP Subsidiary Contribution and the MWHP
Preliminary Cash Contribution in exchange for the Contribution Interest as an
exchange described in section 721 of the Code, and no Member or Affiliate will
take any action inconsistent with this treatment, unless otherwise required by a
Change in Law or by a Final Determination, as evidenced by an opinion of counsel
or Big Four accounting firm reasonably acceptable to the other Parties to the
effect that there is no realistic possibility (within the meaning of
Section 10.34(d) of Treasury Department Circular 230) of a position consistent
with the foregoing being sustained on the merits.

ARTICLE 7

CLOSING DELIVERIES

7.1 MWHP Closing Deliveries. On the First Closing Date or the Closing Date (as
the case may be as set forth below), MWHP shall deliver or cause to be delivered
to the appropriate Persons set forth below of each of the following
(collectively, the “MWHP Deliverables”); provided that any MWHP Deliverable that
is given under any of the subsections of this Section 7.1 (i.e., 7.1(a) or
7.1(b) may also relate to the other subsection of 7.1:

(a) In connection with the MWHP Subsidiary Contribution and the MWHP First
Closing, MWHP shall deliver to the Title Company or to the New Subsidiary, as
the case may be (and MWHP shall deliver to the LandSource Parties on the Closing
Date true and correct copies) of the following MWHP Deliverables:

(i) Deeds for the MWHP Property subject only to the Permitted Exceptions, which
Deeds shall have been pre-approved by the Parties and the Title Company as to
form and content, and which Deeds shall be filed with the appropriate
governmental recording office on the MWHP First Closing Date to effectuate the
MWHP Subsidiary Contribution;

 

34



--------------------------------------------------------------------------------

(ii) Bill of sale, assignment and assumption agreement, in the form reasonably
acceptable to the LandSource Parties, in connection with the assignment of the
MWHP Intangible Property, including the MWHP Assigned Contracts and the
assumption of the MWHP Assumed Liabilities;

(iii) Certificates from the Secretaries of State of each of the states of
organization of MWHP, the MWHP General Partner, the MWHP Sub and the New
Subsidiary as to the good standing of each such entity in the state of such
entity’s organization and certificates from the Secretaries of State of the
state or states in which each such entity conducts its business, as to such
entity’s authority to conduct business in such state or states;

(iv) A certificate of the MWHP General Partner in the form reasonably approved
by the Parties;

(v) An affidavit sufficient to exempt the transaction from the withholding
provisions of the Foreign Investment In Real Property Tax Act, establishing that
neither MWHP nor MWHP Sub is a “foreign person”;

(vi) All documents and instruments reasonably required by the Title Company to
endorse any Subsidiary Title Policy to LandSource or name LandSource as an
additional insured;

(vii) Possession of the MWHP Property to the New Subsidiary;

(viii) Any transfer tax forms or affidavits required by law;

(ix) An assignment of all of MWHP’s right, title and interest in, to and under
any and all declarations and other similar documents pursuant to which MWHP or
MWHP Sub has any rights as a developer, declarant or the like, or any rights
under any property owner’s association, architectural control committee or the
like, as well as resignations of any officers, directors or board members from
any such association, board or committee appointed by or at the direction of
MWHP or MWHP Sub; and

(x) Such other documents and certificates as reasonably requested by the Title
Company in connection with the MWHP Subsidiary Contribution.

(b) In connection with the MWHP Interest Contribution, MWHP shall deliver to the
LandSource Parties on the Closing Date the following MWHP Deliverables:

(i) An Assignment by MWHP of the Ownership Interests of New Subsidiary, in the
form reasonably approved by the Parties (the “New Subsidiary Membership Interest
Assignment”);

 

35



--------------------------------------------------------------------------------

(ii) A counterpart of the Restated Operating Agreement;

(iii) A counterpart of the Option Termination Agreement from MWHP and MWHP Sub;

(iv) The Option Deposit Repayment;

(v) A legal opinion of counsel for MWHP in a form reasonably approved by legal
counsel for each of the Parties; and

(vi) The MWHP Preliminary Cash Contribution.

7.2 LandSource’s Closing Deliveries. On the Closing Date, LandSource and/or the
Existing Members, as appropriate, shall deliver or cause to be delivered to MWHP
each of the following (collectively, the “LandSource Deliverables”); provided
that any LandSource Deliverable that is given under any of the subsections of
this Section 7.2 (i.e., 7.2(a) or 7.2(b) may also relate to the other subsection
of 7.2:

(a) In connection with the MWHP Interest Contribution:

(i) A counterpart of the Restated Operating Agreement.

(ii) A counterpart of the Option Termination Agreement obtained from the Lennar
Option Parties;

(iii) Certificates from the Secretaries of State of each of the states of
organization of LandSource and each of the LandSource Subsidiaries, Lennar
Corporation and LNR Property Corporation as to the good standing of each such
entity in the state of such entity’s organization and certificates from the
Secretaries of State of the state or states in which each such entity conducts
its business, as to such entity’s authority to conduct business in such state or
states;

(iv) A certificate of an officer of LandSource or Lennar Corporation as the
manager of LandSource in the form reasonably approved by the Parties;

(v) A counterpart of the New Subsidiary Membership Interest Assignment; and

(vi) A legal opinion of counsel for LandSource in a form reasonably approved by
legal counsel for each of the Parties.

(b) In connection with the LandSource Subsidiary Contribution:

(i) An assignment of Ownership Interests of the Top Tier Entities in a form
reasonably approved by the Parties;

(ii) A bill of sale, assignment and assumption agreement in the form reasonably
approved by the Parties in connection with the assignment of the LandSource
Intangible Property, including, without limitation, the LandSource Assigned
Contracts and the assumption of the LandSource Assumed Liabilities;

 

36



--------------------------------------------------------------------------------

(iii) All documents and instruments reasonably required by the Title Company to
issue the Subsidiary Title Policy; and

(iv) one or more agreements (each, a “Cancellation Agreement”) duly providing
for the termination of each of the Contracts set forth in Schedule 7.2(b)(iv)
and the cancellation and release of any of the Liabilities of each of the
parties thereto which Cancellation Agreements shall be made and entered into
effective as of the Closing Date by and among each of the parties to such
Contracts.

ARTICLE 8

CONDITIONS PRECEDENT TO OBLIGATIONS OF MWHP

8.1 Closing Date Obligations. The obligations of MWHP under this Agreement to be
performed on the Closing Date are subject to the satisfaction, on or prior to
the Closing Date, unless waived in writing by MWHP, of each of the following
conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of the LandSource Parties set forth in this Agreement (including in
Article 5 hereof) and/or in any certificate, agreement and/or other document
and/or instrument executed and/or delivered in connection herewith, in each
case, shall be true and correct when made on and as of the Closing Date as
though such representations and warranties were made on and as of such time
(other than representations and warranties expressly relating to and made as of
an earlier date, which shall have been true and correct as of such earlier
date), unless the inaccuracy in any such representation or warranty would not
constitute a Material Adverse Effect, including with respect to any material
LandSource Property; and the LandSource Parties shall have performed and
complied in all material respects with all material covenants, agreements,
obligations and conditions of this Agreement and/or of any certificate,
agreement and/or other document and/or instrument executed and/or delivered in
connection herewith, in each case, required to be performed and complied with by
it at or prior to the Closing Date.

(b) No Adverse Proceeding. There shall be no pending or threatened Action
against the Parties (or any of their respective Affiliates) for the purpose of
enjoining or preventing the consummation of this Agreement, or otherwise
claiming that this Agreement or the consummation hereof is illegal.

(c) LandSource Deliverables. LandSource shall have executed and delivered each
of the Deliverables (or, where applicable, obtained certain executed and
delivered Deliverables) described in Section 7.2.

(d) Payable Debt. All LandSource Payable Debt (other than Remaining Debt) shall
have been paid in full or otherwise terminated at or prior to Closing, and
evidence thereof that is reasonably satisfactory to MWHP shall have been
provided to MWHP.

 

37



--------------------------------------------------------------------------------

(e) Third-Party Consents. Except as provided in Section 13.2, all Required
Consents to be obtained by LandSource as of the Closing Date shall have been
duly obtained in form reasonably satisfactory to MWHP, shall be in full force
and effect on the Closing Date.

(f) Financing. Barclays shall have closed the Financing and distributed the
proceeds thereof, in an amount equal to or greater than the Minimum Loan Amount,
in all material respects in accordance with the Barclays Commitment Letter,
including the payment of the LandSource Special Distribution; provided, however,
that if Barclays is ready, willing and able to fund or cause the Financing in
accordance with the Barclays Commitment Letter, the failure of MWHP to cooperate
and cause the New Subsidiary and LandSource to consummate the closing the
Financing as of the Closing Date shall not constitute a failure of this
condition to the Closing of this Agreement with respect to MWHP, provided, that
the LandSource Parties are ready, willing and able to cause the New Subsidiary
and LandSource to consummate the closing the Financing. Furthermore, the Parties
acknowledge and agree that the consummation of the Financing with Barclays
Financing Proceeds of less than the Minimum Loan Amount shall not constitute a
failure of this condition to the Closing of this Agreement if, at Closing, a
Shortfall Lender shall make a Financing Shortfall Loan to the Company in the
amount of the Financing Shortfall Amount; provided, however, that MWHP
acknowledges and agrees that any election to not make a Financing Shortfall Loan
shall not constitute a Class 2 Default, a Class 3 Default or any other breach,
default or failure by any LandSource Party.

ARTICLE 9

CONDITIONS PRECEDENT TO OBLIGATIONS OF LANDSOURCE

9.1 Closing Date Obligations. The obligations of LandSource and the Existing
Members under this Agreement to be performed on the Closing Date are subject to
the satisfaction, on or prior to the Closing Date, unless waived in writing by
LandSource and the Existing Members, of each of the following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of MWHP set forth in this Agreement (including in Article 5 hereof)
and/or in any certificate, agreement and/or other document and/or instrument
executed and/or delivered in connection herewith, in each case, shall be true
and correct when made on and as of the Closing Date as though such
representations and warranties were made on and as of such time (other than
representations and warranties expressly relating to and made as of an earlier
date), unless the inaccuracy in any such representation or warranty would not
constitute a Material Adverse Effect, including with respect to any material
MWHP Property; and MWHP shall have performed and complied in all material
respects with all material covenants, agreements, obligations and conditions of
this Agreement and/or of any certificate, agreement and/or other document and/or
instrument executed and/or delivered in connection herewith, in each case,
required to be performed and complied with by it at or prior to the Closing
Date.

(b) No Adverse Proceeding. There shall be no pending or threatened Action
against the Parties or any of their respective Affiliates for the purpose of
enjoining or preventing the consummation of this Agreement, or otherwise
claiming that this Agreement or the consummation hereof is illegal.

 

38



--------------------------------------------------------------------------------

(c) Consents and Approvals. Except as provided in Section 13.2, all Required
Consents required to be obtained by MWHP as of the Closing Date shall have been
duly obtained in form reasonably satisfactory to the Existing Members, shall be
in full force and effect on the Closing Date.

(d) MWHP Deliverables. MWHP shall have executed and delivered, and where
applicable, paid, each of the Deliverables described in Section 7.1.

(e) Payable Debt. All MWHP Payable Debt (other than Remaining Debt) shall have
been paid in full or otherwise terminated at MWHP’s sole expense at or prior to
Closing and evidence thereof that is reasonably satisfactory to LandSource shall
have been provided to LandSource.

(f) Financing. Barclays shall have closed the Financing and distributed the
proceeds thereof, in an amount equal to or greater than the Minimum Loan Amount,
in all material respects in accordance with the Barclays Commitment Letter,
including the payment of the LandSource Special Distribution; provided, however,
that if Barclays is ready, willing and able to fund or cause the Financing in
accordance with the Barclays Commitment Letter, the failure of any LandSource
Party to cooperate and cause the New Subsidiary and LandSource to consummate the
closing the Financing as of the Closing Date shall not constitute a failure of
this condition to the Closing of this Agreement with respect to the LandSource
Parties, provided, that MWHP Party is ready, willing and able to cause the New
Subsidiary and LandSource to consummate the closing the Financing. Furthermore,
the Parties acknowledge and agree that the consummation of the Financing with
Barclays Financing Proceeds of less than the Minimum Loan Amount shall not
constitute a failure of this condition to the Closing of this Agreement if, at
Closing, a Shortfall Lender shall make a Financing Shortfall Loan to the Company
in the amount of the Financing Shortfall Amount; provided, however, that any
election to not make a Financing Shortfall Loan shall not constitute a Class 2
Default, a Class 3 Default, or any other breach, default or failure by any
LandSource Party.

ARTICLE 10

TERMINATION, AMENDMENT AND WAIVER

10.1 Termination. In addition to any other provisions set forth in this
Agreement with respect to termination, this Agreement may be terminated and the
transactions contemplated by this Agreement abandoned at any time prior to the
Effective Time:

(a) by mutual written consent of Parties;

(b) by any Party upon the occurrence of a Class 2 or Class 3 Default by the
other party, provided that a Party may not elect to terminate this Agreement at
any time that such Party has also committed a Class 2 or Class 3 Default
hereunder which has not been cured (if such breach is curable) within the
applicable period of time therefor;

 

39



--------------------------------------------------------------------------------

(c) by the LandSource Parties, on the one hand, or MWHP, on the other hand, if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the transactions contemplated herein shall have
become final and nonappealable).

10.2 Effect of Termination. In the event of any termination of this Agreement in
accordance with Section 10.1 hereof, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of MWHP (or its Owners
or Affiliates) or the LandSource Parties (or any of its respective Owners or
Affiliates); provided that (a) the provisions of Sections 6.11
(Confidentiality), 10.3 (Expenses), 10.4 (Breach of Agreement), this
Section 10.2, and Section 13.11 (Costs) shall remain in full force and effect
and survive any termination of this Agreement and (b) nothing herein shall
relieve any Party from liability for fraud or willful or intentional breach in
connection with this Agreement or the transactions contemplated hereby.

10.3 Expenses. Except as provided in Section 3.5, 3.6 or 6.9 all costs and
expenses incurred directly or indirectly in connection with the preparation,
negotiation and closing of this Agreement and the transactions contemplated
hereby (including the fees and expenses of the Parties’ financial advisers,
investment bankers, brokers, finders, consultants, independent accountants and
legal counsel) shall be borne and paid by the Party incurring such expense.

10.4 LIQUIDATED DAMAGES

(a) IN THE EVENT THAT MWHP COMMITS A CLASS 3 DEFAULT HEREUNDER, ABSENT A
MATERIAL BREACH HEREOF BY ANY OF LANDSOURCE OR THE EXISTING MEMBERS, THIS
AGREEMENT SHALL BE TERMINATED, AND LANDSOURCE SHALL BE ENTITLED TO LIQUIDATED
DAMAGES IN THE AMOUNT OF EIGHTY MILLION DOLLARS ($80,000,000.00) AS ITS AND THE
OTHER LANDSOURCE PARTIES’ SOLE AND EXCLUSIVE REMEDY FOR A CLASS 3 DEFAULT ON THE
PART OF MWHP. IN THE EVENT THAT MWHP COMMITS A CLASS 2 DEFAULT AND, AS A RESULT,
THIS AGREEMENT SHALL BE TERMINATED BY THE LANDSOURCE PARTIES PURSUANT TO SECTION
10.1(b), THE LANDSOURCE PARTIES SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN THE
AMOUNT OF THE LANDSOURCE PARTIES’ REASONABLE OUT OF POCKET THIRD PARTY COSTS IN
CONNECTION WITH THIS TRANSACTION PLUS FIVE MILLION DOLLARS ($5,000,000) AS THE
LANDSOURCE PARTIES’ SOLE AND EXCLUSIVE REMEDY FOR A CLASS 2 DEFAULT BY MWHP. BY
INITIALING THIS SECTION, LANDSOURCE AND EACH OF THE LANDSOURCE PARTIES AGREE
THAT (A) BECAUSE OF THE NATURE OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, LANDSOURCE’S AND THE OTHER LANDSOURCE PARTIES’ ACTUAL DAMAGES WOULD
BE DIFFICULT AND IMPRACTICAL TO ASCERTAIN IN ANY SUCH EVENT, (B) THEREFORE, THE
AMOUNT OF LIQUIDATED DAMAGES SHALL BE PRESUMED TO BE THE AGGREGATE AMOUNT OF
DAMAGES THE LANDSOURCE PARTIES WOULD SUSTAIN BY REASON OF SUCH A BREACH AND
REPRESENTS A REASONABLE ESTIMATE OF THOSE DAMAGES.

 

/s/ Victor B. MacFarlane

 

MW Housing Partners III, L.P.

 

40



--------------------------------------------------------------------------------

(b) IN THE EVENT THAT ANY OF THE LANDSOURCE PARTIES COMMITS A CLASS 3 DEFAULT
HEREUNDER, ABSENT A MATERIAL BREACH HEREOF BY MWHP, THIS AGREEMENT SHALL BE
TERMINATED, AND MWHP SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF
EIGHTY MILLION DOLLARS ($80,000,000.00) AS ITS SOLE AND EXCLUSIVE REMEDY FOR A
CLASS 3 DEFAULT ON THE PART OF ANY OF THE LANDSOURCE PARTIES. IN THE EVENT THAT
ANY OF THE LANDSOURCE PARTIES COMMIT A CLASS 2 DEFAULT AND, AS A RESULT, THIS
AGREEMENT SHALL BE TERMINATED BY MWHP PURSUANT TO SECTION 10.1(b), MWHP SHALL BE
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF MWHP’S REASONABLE OUT OF POCKET
THIRD PARTY COSTS IN CONNECTION WITH THIS TRANSACTION PLUS FIVE MILLION DOLLARS
($5,000,000) AS MWHP’S SOLE AND EXCLUSIVE REMEDY FOR A CLASS 2 DEFAULT BY ANY OF
THE LANDSOURCE PARTIES. BY INITIALING THIS SECTION, MWHP AGREES THAT (A) BECAUSE
OF THE NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, MWHP’S ACTUAL
DAMAGES WOULD BE DIFFICULT AND IMPRACTICAL TO ASCERTAIN IN ANY SUCH EVENT,
(B) THEREFORE, THE AMOUNT OF LIQUIDATED DAMAGES SHALL BE PRESUMED TO BE THE
AGGREGATE AMOUNT OF DAMAGES MWHP WOULD SUSTAIN BY REASON OF SUCH A BREACH AND
REPRESENTS A REASONABLE ESTIMATE OF THOSE DAMAGES.

 

/s/ Jonathan Jaffe

Lennar Corporation

/s/ Jonathan Jaffe

 

LandSource Communities Development LLC

/s/ Jonathan Jaffe

Lennar Homes of California, Inc

/s/ Jonathan Jaffe

Lennar Land Partners Sub, Inc.

/s/ Jonathan Jaffe

Lennar Land Partners Sub II, Inc.

/s/ Jeffrey P. Krasnoff

LNR Land Partners Sub, LLC

/s/ Jeffrey P. Krasnoff

LNR NWHL Holdings, Inc.

(c) The Parties agree that if a court of competent jurisdiction holds that the
amount of liquidated damages pursuant to this Section 10.4 is excessive, is
against public policy or otherwise is unenforceable, then it is the intention of
the Parties that such amount may be reduced by the court by the lowest amount
required to render it enforceable to the maximum extent permitted by the
applicable law.

 

41



--------------------------------------------------------------------------------

(d) The provisions of this Section 10.4 are only applicable where the Agreement
is terminated as a result of a Class 2 Default or Class 3 Default and shall not
affect the rights of the Parties to indemnification pursuant to the terms and
conditions of Article 12 in the event a Class 1 Default or Class 2
Default occurs and the Agreement is not terminated and the Closing is
consummated.

ARTICLE 11

AMENDMENT AND WAIVER

11.1 Amendment. The Parties may cause this Agreement to be amended at any time
by execution of an instrument in writing signed on behalf of each of the
Parties.

11.2 Extension; Waiver. At any time prior to the Closing Date any Party may, to
the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other Party, (ii) waive any inaccuracies in
the representations and warranties made to such Party contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions for the benefit of such Party contained herein. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party.

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by MWHP. MWHP shall indemnify, defend and hold harmless the
LandSource Parties and their Owners and respective Affiliates and agents
(“LandSource Indemnified Parties”) against and in respect of all damages,
injuries, losses, debts, penalties, fines, awards, judgments, fees, liabilities,
costs and expenses (including reasonable attorneys’, paralegals’, accountants’
and other professionals’ fees, costs and expenses incurred in investigating,
preparing and/or defending any Claims covered hereby) (each, an “Indemnified
Loss”; collectively, “Indemnified Losses”) directly or indirectly sustained
and/or incurred arising out of, in connection with and/or relating to (i) any
breaches of MWHP’s representations and warranties or covenants set forth in this
Agreement including in Article 5 and/or in any certificate, agreement and/or
other document and/or instrument executed and/or delivered in connection
herewith; and (ii) any Liability of MWHP other than the MWHP Assumed
Liabilities.

12.2 Indemnification by LandSource and Existing Members. The LandSource Parties
jointly and severally shall indemnify, defend and hold harmless MWHP and its
Owners, Affiliates and agents (“MWHP Indemnified Parties” and, together with
LandSource Indemnified Parties, the “Indemnified Parties”; each, an “Indemnified
Party”) against and in respect of all Indemnified Losses directly or indirectly
sustained and/or incurred arising out of, in connection with and/or relating to
(a) any breaches of any of LandSource’s representations and warranties and
covenants set forth in this Agreement including in Article 4 and/or in any
certificate,

 

42



--------------------------------------------------------------------------------

agreement and/or other document and/or instrument executed and/or delivered in
connection herewith; (b) any Excluded Assets and any other real property or
other assets that were sold by LandSource or its Subsidiaries and such sale
closed prior to the Closing Date; (c) any acts or omissions arising out of or in
connection with the Corporate Matters with respect to any acts or omissions
prior to the Closing Date, including, but not limited to, that certain
Separation Agreement and General Release by and between Carol Masnada and The
Newhall Land and Farming Company, dated December 1, 2006; provided, however,
that such indemnification described in clauses (b) and (c) of this Section 12.2
shall not be available as to any Claim or Loss in respect of Corporate Matters
to the extent that an appropriate accrual or reserve for a potential Claim or
Loss in respect thereof is reflected on the Most Recent Balance Sheet; and
(d) any Excess Pension Liability.

12.3 Method of Asserting Claims. All Claims for indemnification by an
Indemnified Party hereunder shall be asserted and resolved as set forth in this
Section 12.3. In the event that any written Claim or demand for which the
LandSource Parties, on the one hand, or MWHP, on the other hand, as the case may
be (an “Indemnifying Party”), may be liable to any Indemnified Party hereunder
is asserted against or sought to be collected from any Indemnified Party by a
third party, such Indemnified Party shall, promptly following such Indemnified
Party’s receipt of such Claim or demand, notify in writing the Indemnifying
Party of the nature of such Claim or demand and the amount or the estimated
amount thereof to the extent then feasible (which estimate shall not be
conclusive of the final amount of such Claim or demand) (the “Claim Notice”);
provided, however, that the failure of an Indemnified Party to promptly notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability for indemnification pursuant to this Agreement or otherwise, unless
the failure materially prejudices the rights or obligations of the Indemnifying
Party. The Indemnifying Party will have thirty (30) days following the date of
receipt of the Claim Notice to notify the Indemnified Party in writing of any
objection that it has to the validity or amount of the Indemnified Loss. The
failure of the Indemnifying Party to object within such 30-day period shall be
deemed an acceptance of liability hereunder for the Indemnified Loss. Any timely
objection to an Indemnified Loss that cannot be resolved by the Parties shall be
determined by a court or arbitrator of competent jurisdiction. The Indemnifying
Party shall have thirty (30) days after the provision of the Claim Notice
pursuant to Section 12.3 (the “Notice Period”), to notify the Indemnified Party
whether or not it desires to defend the Indemnified Party against such Claim or
demand and shall during the Notice Period and thereafter be provided by the
Indemnified Party with such information relating to the Claim or demand as the
Indemnifying Party shall request. All costs and expenses incurred by the
Indemnifying Party in defending such Claim or demand shall be borne by the
Indemnifying Party. Except as hereinafter provided, in the event that the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against such Claim or demand, the
Indemnifying Party shall have the sole power to direct and control such defense.
If the Indemnifying Party so elects to assume the defense of such Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party. If any Indemnified
Party desires to participate in, but not control, any such defense it may do so
at its sole cost and expense. The Indemnified Party shall not settle, compromise
or discharge a Claim or demand for which it is indemnified by an Indemnifying
Party or admit to any liability with respect to such Claim or demand without the
prior written consent of the Indemnifying Party, in its sole and absolute
discretion. The Indemnifying Party shall not, without the written consent of the
Indemnified Party, settle,

 

43



--------------------------------------------------------------------------------

compromise or offer to settle or compromise any such Claim or demand on a basis
which would result in any admission or imposition of culpability or liability by
or on the Indemnified Party and/or the imposition of a consent order, an
injunction or decree which would restrict the future activity or conduct of the
Indemnified Party or any Subsidiary or other Affiliate thereof. To the extent
the Indemnifying Party shall direct, control or participate in the defense or
settlement of any third party Claim or demand, the Indemnified Party will
provide the Indemnifying Party and its counsel access to all relevant business
records and other documents, and shall use its reasonable best efforts to
assist, and to cause the employees and counsel of the Indemnified Party to
assist, in defense of such Claim. If the Indemnifying Party elects not to defend
the Indemnified Party, the Indemnified Party shall have the right and the
obligation to vigorously defend the Claim or demand, at the sole expense of the
Indemnifying Party, by appropriate proceedings and shall have the sole power to
direct and control such defense. In any event, the Indemnifying Party shall have
the right to participate in the defense or settlement of any third party Claim
or demand for which the Indemnifying Party may be liable hereunder at its own
expense.

12.4 Assignment of Claims. If the Indemnified Party receives any payment from an
Indemnifying Party in respect of any Indemnified Losses and the Indemnified
Party could have recovered all or a part of such Indemnified Losses from a third
party (a “Potential Contributor”) based on the underlying Claim or demand
asserted against the Indemnified Party, the Indemnified Party shall assign such
of its rights to proceed against the Potential Contributor as are necessary to
permit the Indemnifying Party to recover from the Potential Contributor the
amount of such payment.

12.5 Indemnification Limitations. The rights and obligations of MWHP and the
LandSource Parties set forth in this Article 12 shall be subject to the
following limitations:

(a) The maximum aggregate amount that MWHP, on the one hand in the aggregate,
and the LandSource Parties, on the other hand in the aggregate, will be required
to pay for indemnification of breaches of representations and warranties arising
under Section 12.1 and 12.2, respectively, in respect of all Claims shall be One
Hundred Million Dollars ($100,000,000) (the “Indemnification Cap”) and neither
Party shall have any liability, individually or collectively (for
indemnification or otherwise), with respect to breaches of representations and
warranties as described in Section 12.1 or Section 12.2 in excess of the
Indemnification Cap; provided, however, that to the extent any Claim relates to
actual fraud by any Party or its Affiliates, it shall not be subject to the
Indemnification Cap.

(b) Notwithstanding the foregoing, and except for any Claim related to actual
fraud by Party or its Affiliates (i) neither Party shall be required to pay any
amount with respect to any Claim for indemnification for any breach of any
representation and warranty under Section 12.1 or 12.2 (as the case may be), nor
shall such Party have any liability (for indemnification or otherwise) with
respect to the matters described in Section 12.1 or 12.2 (as the case may be)
unless and until the total, cumulative amount with respect to all Claims for
which indemnification has been requested has exceeded Five Million Dollars
($5,000,000) (the “Indemnification Basket”), and (ii) such Party shall only have
liability (for indemnification or otherwise) with respect to any breach of any
representation and warranty under Section 12.1 or 12.2 to the extent that the
aggregate amount of Claims is in excess of the Indemnification Basket.

 

44



--------------------------------------------------------------------------------

12.6 Exclusive Remedy. All claims after the completion of the Closing for
breaches of any representations or warranties in this Agreement or any breach of
covenant or other provision of this Agreement or any of the documents,
instruments or agreements executed and delivered in connection herewith
(excluding, however, the Restated Operating Agreement and the Adjustment Dispute
Resolution Process with respect to disputes under Section 2.5(c)) shall be made
exclusively under and in accordance with this Article 12; and the foregoing
indemnification provisions are in lieu of any statutory (including federal or
state securities laws), other contractual, equitable or common law remedy any
party may have for a breach of representation, warranty, covenant or agreement
contained herein, and all such other rights and remedies are hereby irrevocably
waived. Nothing in this Article 12 limits or affects any party’s rights, whether
at law, in equity or otherwise, in respect of any claim by such party concerning
a breach of this Agreement in the event the transactions contemplated hereby do
not close in accordance with the terms hereof, which shall be governed pursuant
to Article 10.

12.7 Insurance Recovery. In connection with any claim for which indemnification
is sought hereunder, each of the Parties shall use commercially-reasonable
efforts to recover Indemnified Loss related to such claim from any policy of
insurance of the Indemnified Party that was in place prior to the Closing Date
that may offer coverage for such claims (except to the extent that any Party or
its Affiliates is the insurer or self insures such risk). Any Indemnified Loss
payable by either Party as an Indemnifying Party hereunder shall be deemed to be
reduced by the amount of any and all insurance proceeds received by either the
Indemnified Party or the Indemnifying Party in connection with such claim;
provided, however, that this provision shall not prevent the Indemnified Party
from making a claim for indemnification prior to resolution of any insurance
claim.

12.8 Survival. The representations and warranties contained in this Agreement
and in any agreements, certificates or other instruments delivered pursuant to
this Agreement, shall survive the execution, delivery, performance and the
Closing of this Agreement and shall be deemed to have been made again by the
Parties, as appropriate, at and as a condition to the Closing, and shall remain
in full force and effect for a period of up to six (6) months following the
Closing Date (or, in the case of breaches of the tax representation in
Section 4.7, the expiration of the applicable statute of limitations as it may
be extended), regardless of any investigation made by or on behalf of any Party
or of the actual or constructive knowledge by any Party of any inaccuracy or
breach thereof. The foregoing limitation with regard to a survival period for
the representations and warranties contained in Articles 4 and 5, shall not
limit or impair any indemnification contained in Section 12.2(b) and (c).

ARTICLE 13

MISCELLANEOUS

13.1 Notices. Any and all notices, requests, demands or other communications
required or permitted to be given under any provision of this Agreement shall be
in writing, signed by or on behalf of the Person giving the notice or other
communication, and shall be deemed to have been given on the earlier to occur of
(a) the date of the actual delivery or on the date that such delivery is refused
by a Party, (b) if mailed, three (3) Business Days after the date mailed by
certified or registered mail, return receipt requested, with postage prepaid,
(c) if sent with a nationally recognized overnight courier services, fees
prepaid, the first business day following

 

45



--------------------------------------------------------------------------------

receipt of the notice by the courier service for delivery or (d) if by
facsimile, on the day of such facsimile (provided, however, that the sender
receives a facsimile confirmation and sends a copy of such notice by another
delivery method permitted under this Section), to the respective address(es) or
fax number(s) of, and shall be properly addressed as follows:

If to a LandSource Party, to:

Lennar Homes of CA, Inc.

25 Enterprise Drive

Aliso Viejo, CA 92691

Attention: Emile Haddad

Facsimile: (949) 598-8625

and

LNR Property Corporation

1601 Washington Ave., 8th Floor

Miami Beach, FL 33139

Attention: Chief Financial Officer and General Counsel

Facsimile: (305) 695-5449 and (305) 695-5719

with a copy to:

Lennar Corporation

700 N.W. 107th Avenue

Miami, FL 33172

Attn: General Counsel

Telephone:        (305) 229-6400

Facsimile:         (305) 229-6650

and with a copy to:

Bilzin Sumberg Baena Price & Axelrod LLP

2500 Wachovia Financial Center

200 S. Biscayne Boulevard

Miami, Florida 33131

Attn: Brian L. Bilzin, Esq.

Telephone:        (305) 350-2363

Facsimile:         (305) 351-2200

and

Schulte Roth & Zabel

919 Third Avenue

New York, NY 10022

Attention: Andre Weiss and Robert Loper

Facsimile: (212) 593-5955

 

46



--------------------------------------------------------------------------------

If MWHP, to:

MW Housing Partners III, L.P.

c/o MacFarlane Partners

201 Spear Street, 14th Floor

San Francisco, CA 94105-1636

Attn: Victor MacFarlane and Jennifer Glover

Fax: (415) 356-2599

With a copy to:

WRI CP Investments III LLC

1301 Fifth Avenue, Suite 3100

Seattle, WA 98101-2647

Attn: Stephen M. Margolin

Fax: (206) 264-2240

and with a copy to:

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105

Attn: William G. Murray, Jr.

Fax: 415-773-5759

Any Party may change its address for purposes of this Section by giving the
other Party written notice of the new address in the manner set forth above. The
Parties agree that legal counsel for any Party may provide notice hereunder on
behalf of such Party.

13.2 Asset Interests. Anything in this Agreement to the contrary
notwithstanding, MWHP is not obligated to contribute to the New Subsidiary (or
include in the assets of the New Subsidiary at the time of the MWHP Interest
Contribution), and LandSource is not obligated to include as part of its or any
LandSource Subsidiary’s assets, any of its rights and obligations in and to any
Asset Interest without first obtaining all necessary approvals, consents or
waivers. To the extent any Required Consents have not been obtained by the Party
required to obtain such approval, consent or waiver (i.e., MWHP or LandSource)
as of the Closing (the “Required Consent Party”), and the other Party (the
“Other Party”) elects to proceed with the Closing, the Required Consent Party
shall, for a period equal to the remaining term of such Asset Interest, if it
has an expiring term, or otherwise shall (i) use commercially-reasonable efforts
at the Required Consent Party’s cost to obtain the consent of any such third
party and, upon, receipt of such consent, if ever, include such Asset Interest
in the transactions contemplated hereunder; (ii) prior to receipt of such
consent, cooperate with the Other Party in any reasonable and lawful
arrangements designed to provide to the Other Party such economic benefits and
obligations with respect to such Asset Interest as the Other Party would have
received had such Asset Interest been included in the transactions contemplated
hereunder and under the Restated Operating Agreement so long as LandSource or
the LandSource Subsidiary performs all obligations with respect to the Asset
Interest that arise following the Closing (and the payment of all expenses in
connection therewith that arise following the Closing); and (iii) enforce, at
the request of the Members and at the

 

47



--------------------------------------------------------------------------------

expense and for the account of LandSource, any rights of Required Consent Party
arising from such Asset Interest against such issuer thereof or the other party
or parties thereto (including the right to elect to terminate any such Asset
Interest that is terminable in accordance with the terms thereof upon the
request of Other Party).

13.3 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective as of the Effective Date when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

13.4 Entire Agreement. This Agreement and the documents and instruments and
other agreements specifically referred to herein or delivered pursuant hereto,
including the Exhibits and Schedules (including the LandSource Disclosure
Schedule) hereto and thereto (all of which are incorporated herein), constitute
the entire agreement among the Parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof, and shall survive
any termination of this Agreement or the Closing, in accordance with its terms.

13.5 Binding Effect, Benefits, Assignments. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns; nothing in this Agreement, expressed or implied, is intended
to confer on any other person, other than the Parties or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement. This Agreement may not be assigned without the
prior written consent of the other Party. MWHP hereby acknowledges that (i) on
or prior to the Closing Date the Original Lennar Members intend to consummate a
series of transfer transactions resulting in Lennar Homes becoming the sole
remaining member of LandSource of the Original Lennar Members, subject to the
terms and conditions of the Nominee Agreement executed on November 30, 2006 by
the Original Lennar Members and Lennar Homes and; (ii) the Original LNR
Members have consummated a series of transfer transactions resulting in LNR NWHL
and LNR Land becoming the sole remaining members of the group of Original LNR
Members, which transaction, if the transactions described in clause (i) are
consummated, will result in Lennar Homes, LNR NWHL and LNR Land owning, in the
aggregate, immediately prior to the admission of MWHP as a Member of LandSource,
100% of the issued and outstanding Units of LandSource (collectively, the
“Internal Restructuring”). MWHP hereby expressly consents to the Internal
Restructuring as to any matter or matters for which MWHP’s consent is required
pursuant to this Agreement in connection with the Internal Reorganization and,
furthermore, hereby expressly waives any requirement for any notice as to any
matter or matters for which notice may be required to be given pursuant to this
Agreement in connection with the Internal Restructuring.

13.6 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void, invalid or unenforceable, the remainder of this Agreement
will continue in full force and effect and the application of such provision to
other persons or circumstances will be interpreted so as reasonably to effect
the intent of the Parties. The Parties further agree to replace such illegal,
void, invalid or unenforceable provision of this Agreement with a legal, valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such illegal, void, invalid or
unenforceable provision.

 

48



--------------------------------------------------------------------------------

13.7 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by Law or equity upon
such Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy.

13.8 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to conflicts
of Law rules of such state. Each of the Parties irrevocably consents to the
exclusive jurisdiction of any court located within Wilmington, Delaware in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the Laws of the State of Delaware for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction and such process.

13.9 Construction of Agreement. The Parties agree that they have been
represented by counsel during, and each has been active in, the negotiation,
preparation and execution of this Agreement and, therefore, waive the
application of any Law or rule of construction providing that ambiguities in an
agreement or other document will be construed against the Party drafting such
agreement or document.

13.10 Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement, unless a clear
contrary intention appears:

(a) references in this Agreement to Sections, Articles, Recitals, Exhibits,
Schedules or Preamble refer to the sections, articles, recitals, exhibits,
schedules or preamble, respectively, of this Agreement;

(b) the words “include,” “includes” and “including” when used herein shall be
deemed in each case (unless already stated) to be followed by the words “without
limitation”;

(c) when a reference is made in this Agreement to a certain number of days, such
reference shall be deemed to refer to “calendar” days unless the reference
expressly indicates that the reference is being made with respect to Business
Days;

(d) the phrases “the date of this Agreement,” “the date hereof,” and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the Effective Date;

(e) accounting terms used but not otherwise defined herein have the meanings
given to them under GAAP;

(f) the term “dollars” or “$” means United States Dollars;

 

49



--------------------------------------------------------------------------------

(g) the masculine, feminine or neuter gender and the singular or plural number
shall be deemed to include the others whenever the context so requires;

(h) words such as “herein,” “hereinafter,” “hereof,” “hereby” and “hereunder”
and the words of like import refer to this Agreement as a whole and not to any
particular Article, Section or other provision hereof;

(i) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto;

(j) reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time up to the
Closing Date, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Law means that provision of
such Law in effect from time to time up to the Closing Date and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision;

(k) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and

(l) reference to any Person includes such Person’s permitted successors and
assigns, and reference to a Person in a particular capacity excludes such Person
in any other capacity or individually.

13.11 Costs. The prevailing party in any dispute shall be entitled to recover
from the other party all of its costs and expenses incurred in connection with
the enforcement of its rights hereunder or thereunder, including reasonable
attorneys’ and paralegals’ fees and costs incurred before and at arbitration, at
any other proceeding, at all tribunal levels.

13.12 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
(including the LandSource Disclosure Schedule) identified in this Agreement are
incorporated herein by reference and made a part hereof.

13.13 JURY TRIAL WAIVER. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW,
WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER, REMEDY OR DEFENSE
ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OR CONDUCT, COURSE OR
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING
TO THIS AGREEMENT; AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A JUDGE AND NOT BEFORE A JURY. EACH OF THE PARTIES HERETO FURTHER WAIVES
ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS
BEEN WAIVED WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT
BEEN WAIVED. FURTHER, EACH OF THE PARTIES HERETO HEREBY CERTIFIES THAT NONE OF
ITS REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED,

 

50



--------------------------------------------------------------------------------

EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT TO THE ACCEPTANCE OF THIS AGREEMENT BY THE OTHER PARTIES HERETO.

[Signature page follows.]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

LANDSOURCE COMMUNITIES DEVELOPMENT
LLC, a Delaware limited liability company       LENNAR HOMES OF CALIFORNIA,
INC., a California
corporation By:  

/s/ Jonathan Jaffe

    By:  

/s/ Jonathan Jaffe

Name:   Jonathan Jaffe     Name:   Jonathan Jaffe Title:   Vice President    
Title:   Vice President LENNAR LAND PARTNERS SUB, INC., a Delaware corporation  
  LENNAR LAND PARTNERS SUB II, INC., a Nevada corporation By:  

/s/ Jonathan Jaffe

    By:  

/s/ Jonathan Jaffe

Name:   Jonathan Jaffe     Name:   Jonathan Jaffe Title:   Vice President    
Title:   Vice President LNR NWHL HOLDINGS, INC., a Delaware corporation     LNR
LAND PARTNERS SUB, LLC, a Delaware limited liability company By:  

/s/ Jeffrey P. Krasnoff

    By:  

/s/ Jeffrey P. Krasnoff

Name:   Jeffrey P. Krasnoff     Name:   Jeffrey P. Krasnoff Title:   President  
  Title:   President LENNAR CORPORATION, a Delaware corporation       By:  

/s/ Jonathan Jaffe

      Name:   Jonathan Jaffe       Title:   Vice President, COO      

(Additional Signature Page Follows)

[Signature Page to Contribution and Formation Agreement]



--------------------------------------------------------------------------------

MW HOUSING PARTNERS III, L.P., a California limited partnership MW Housing
Management III, LLC, a California limited liability company, its general partner
By:   MacFarlane Housing, LLC, a Delaware limited liability company, a member
By:   MacFarlane Partners Investment Management, LLC, a Delaware limited
liability company, sole member By:   MacFarlane Partners, LLC, a Delaware
limited liability company, sole member By:  

/s/ Victor B. MacFarlane

Name:   Victor B. MacFarlane Title:   Managing Member By:   WRI CP Investments
III LLC, a Washington limited liability company, a member By:   Weyerhaeuser
Realty Investors, Inc., a Washington corporation, its manager By:  

/s/ Stephen M. Margolin

Name:   Stephen M. Margolin Title:   President By:  

/s/ David Brentlinger

Name:   David Brentlinger Title:   Senior Vice President

[Signature Page to Contribution and Formation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Defined Terms

Defined Terms. For purposes of this Agreement, (i) capitalized terms used but
not defined herein shall have the respective meanings set forth the Restated
Operating Agreement and (ii) in addition to the terms defined elsewhere in this
Agreement, the following terms have the respective meanings ascribed to them
below:

“Accounting Firm” has the meaning set forth in Section 2.5(b).

“Act” has the meaning set forth in Section 2.2(a).

“Action(s)” each has the respective meaning set forth in Section 4.4.

“Adjustment(s)” has the meaning set forth in Section 2.5(a)(ii).

“Adjustment Determination Date” has the meaning set forth in Section 2.5(c).

“Adjustment Dispute Resolution Process” has the meaning set forth in
Section 2.5(c).

“Adjustment Period” has the meaning set forth in Section 2.5(b).

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person,
or (b) any other Person beneficially owning 10% or more of the outstanding
voting interests of such Person, or (c) any officer, director, general partner,
manager or managing member of such Person, or (d) any other Person which is an
officer, director, general partner, managing member or beneficial owner of 10%
or more of the voting interests of any other Person described in clauses
(a) through (c) of this definition, or (e) any spouse, parent, brother, sister,
child or other lineal descendant of such Person, or (f) any trust established
for such Person or any spouse, parent, brother, sister, child or other lineal
descendant of such Person.

“Aggregate Make Up Gross Revenues” has the meaning set forth in
Section 2.7(c)(ii)(B).

“Aggregate Maximum Amount” has the meaning set forth in Section 2.7(b).

“Aggregate Maximum Target” has the meaning set forth in Section 2.7(b).

“Aggregate Minimum Target” has the meaning set forth in Section 2.7(b).

“Aggregate Realization Properties” has the meaning set forth in Section 2.7(a).

“Agreement” means this Contribution and Formation Agreement, including all
Exhibits and Schedules (including LandSource’s and MWHP’s Disclosure Schedule)
delivered pursuant hereto and incorporated herein by reference, and all
amendments, addendums and supplements hereto and thereto.

“Amended Southwest Options” has the meaning set forth in Section 6.12.

 

A-1



--------------------------------------------------------------------------------

“Appreciated First Maximum Target” has the meaning set forth in
Section 2.7(e)(ii).

“Appreciated First Minimum Target” has the meaning set forth in
Section 2.7(e)(i).

“Appreciated Second Maximum Target” has the meaning set forth in
Section 2.7(e)(iv).

“Appreciated Second Minimum Target” has the meaning set forth in
Section 2.7(e)(iii).

“Appreciated Total Maximum Target” has the meaning set forth in
Section 2.7(e)(vi).

“Appreciated Total Minimum Target” has the meaning set forth in
Section 2.7(e)(v).

“Asset Interest(s)” has the meaning set forth in Section 6.5(b).

“Authorizations” means, collectively, all federal, state, county, local or
foreign consents, licenses, permits, franchises, waivers, grants and/or other
authorizations and/or rights granted and/or issued by, obtained from, filed
with, or otherwise relating to any Governmental Entity, including any and all
building permits, (i) pursuant to which a Person currently operates and/or holds
any interest in Property, (ii) that is required for or in connection with the
ownership, development, operation and/or conduct of such property as currently
and/or expected to be operated and/or conducted, and/or (iii) that is required
or appropriate for each of their respective employees and contractors, if any,
to perform the services, duties and responsibilities performed by or on behalf
of such Persons and/or for their respective customers.

“Balance Sheets” has the meaning set forth in Section 4.9.

“Barclays” has the meaning set forth in Section 2.4(a).

“Barclays Commitment Letter” has the meaning set forth in Section 2.4(a).

“Barclays Financing Proceeds” has the meaning set forth in Section 2.4(a).

“Cancellation Agreement” has the meaning set forth in Section 7.2(b)(iv).

“Challenging Accounting Firm” has the meaning set forth in Section 2.5(c).

“Change in Law” means the occurrence after the date hereof of (i) the enactment
of, or amendment to, any provision of the Code or the Treasury Regulations
thereunder with an effective date which, by its terms, applies to the
transactions contemplated hereunder; (ii) the enactment of, or amendment to, any
provision of the Tax law of any state or political subdivision in which any
Party is subject to Tax with an effective date which, by its terms, applies to
the transactions contemplated hereunder or (iii) a final decision of the United
States Supreme Court or any of the United States Courts of Appeal or District
Courts, the United States Tax Court or the United States Claims Court.

“Claim Notice” has the meaning set forth in Section 12.3.

 

A-2



--------------------------------------------------------------------------------

“Claims” means any suits, Actions, proceedings, investigations, demands, claims,
liabilities, fines, penalties, liens, judgments, losses, injuries, damages,
debts, controversies, expenses or costs, including attorneys’, paralegals’ and
experts’ fees and costs of investigation and remediation costs.

“Class I Default” means any breach by a Party of a non-material representation,
warranty or covenant contained in this Agreement.

“Class 2 Default” shall mean (1) a breach by either Party of any of its
representations, warranties or obligations hereunder and/or in any certificate,
agreement and/or other document and/or instrument executed and/or delivered in
connection herewith, in each case, to an extent that would cause the condition
set forth in Section 8.1, in the case of the LandSource Parties, or Section 9.1,
in the case of MWHP, not to be satisfied and such breach shall not have been
cured (if such breach is curable) within ten (10) Business Days following the
effective date of written notice to such Party of such breach, unless such
breach would not result in Material Adverse Effect either as to such Party or
any applicable MWHP Property, if MWHP is the Party in default, or LandSource
Property, if a LandSource Party is the Party in default; (2) a change by either
Party in such Party’s Disclosure Schedule giving rise to termination rights
hereunder pursuant to the first paragraph of Article 4, in the case of the
LandSource Parties, or Article 5 in the case of MWHP.

“Class 3 Default” shall mean the refusal of one Party to perform on or before
April 30, 2007 its closing obligations under Article 7, provided that the
conditions precedent with respect to such Party, as set forth in Article 8, with
respect to MWHP, or Article 9, with respect to the LandSource Parties, or
elsewhere in this Agreement, have been satisfied or waived.

“Closing” has the meaning set forth in Section 3.1(b).

“Closing Date” has the meaning set forth in Section 3.1(b).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Laws.

“Confidential Information” has the meaning set forth in Section 6.11(a).

“Contract” means any contract, agreement, instrument, document and/or other
arrangement (oral or written) to which any Party and/or any of its respective
Affiliates is/are a party or by which it/they or any of their respective assets
and/or liabilities is/are bound.

“Contribution Interest” has the meaning set forth in Section 2.1.

“Control,” “Controlling,” or “Controlled by” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

A-3



--------------------------------------------------------------------------------

“Corporate Matters” means all rights, privileges, obligations and Liabilities of
LandSource and any LandSource Subsidiary, other than Real Estate Matters,
including matters relating to compliance with applicable employment laws, filing
of all applicable Tax Returns and payment of all applicable Taxes, ERISA,
compliance with the Act and its Organizational Documents, and compliance with
all applicable pension plans and labor law.

“Deeds” has the meaning set forth in Section 6.9.

“Defending Party” has the meaning set forth in Section 2.5(c).

“Deliverables” means the LandSource Deliverables and/or the MWHP Deliverables,
as appropriate.

“Disagreeing Party” has the meaning set forth in Section 2.5(c).

“Disclosure Schedule” means the LandSource Disclosure Schedule, with respect to
the LandSource Parties, and the MWHP Disclosure Schedule, with respect to MWHP.

“Due Diligence Materials” has the meaning set forth in Section 4.13.

“Effective Date” has the meaning set forth in the Preamble.

“Effective Time” has the meaning set forth in Section 3.1(b).

“Engagement” has the meaning set forth in Section 2.5(b).

“Engagement Period(s)” has the meaning set forth in Section 2.5(b).

“Environmental and Safety Laws” means all applicable Laws and policies
concerning the protection of the environment, or that classify, regulate, call
for the remediation of, require reporting with respect to, or list or define
air, water, groundwater, solid waste, hazardous or toxic substances, materials,
wastes, pollutants or contaminants, or which relate to the safety of employees,
workers or other persons, including the public.

“Environmental Matters” each of the matters set forth in Section 4.6.

“Environmental Permits” means any and all federal, state, county, local or
foreign consents, licenses, permits, franchises, waivers, grants and/or other
authorizations and/or rights granted and/or issued by, obtained from, filed
with, or otherwise relating to any Governmental Entity with respect to
Environmental and Safety Laws and/or Hazardous Materials.

“Environmental Reports” means each report relating to the environmental
condition of any LandSource Property, including, without limitation, Phase I
Environmental Surveys thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is (or in the last six years, would
have been) treated as a single employer with LandSource under ERISA §4001.

 

A-4



--------------------------------------------------------------------------------

“ERISA Matters” means the matters set forth in Section 4.10.

“Excess Pension Liability” has the meaning set forth in Section 6.14.

“Excluded Assets” has the meaning set forth in Section 2.6.

“Existing Members” means (i) as of the Effective Date, each of Lennar, Lennar
Land Partners Sub, Inc., a Delaware corporation, Lennar Land Partners Sub II,
Inc., a Nevada corporation, Lennar Homes of California, Inc., a California
corporation, LNR Land Partners Sub, LLC, a Delaware limited liability company,
LNR Land Partners Sub II, Inc., a Nevada corporation, LNR Mare Island, Inc., a
California corporation, LNR Bressi Ranch, Inc., a California corporation, LNR
300 Washington, Inc., a California corporation, and LNR Union City, Inc., a
California corporation; and (ii) as of the Closing Date, the successors and
assigns of such Members as a result of the Lennar and LNR Member Consolidations,
to the extent such Lennar and LNR Member Consolidations have been consummated
effective on or prior to the Closing Date.

“Existing Option Agreements” means each of the agreements in effect between
Lennar and/or one of its Affiliates, on the one hand, and MWHP and/or one of its
Affiliates, on the other hand, pursuant to which Lennar and/or one of its
Affiliates has an Option to acquire MWHP Property.

“Existing Southwest Options” has the meaning set forth in Section 6.12.

“Extraordinary Expenses” has the meaning set forth in Section 6.2.

“Final Adjustment Results Notice” has the meaning set forth in Section 2.5(c).

“Final Adjustments” has the meaning set forth in Section 2.5(a)(ii).

“Final Determination” means, in respect of any Party, (i) a decision, judgment,
decree or other order by any court of competent jurisdiction, which decision,
judgment, decree or other order is binding on such Party, has become final after
all appeals allowable by law have been exhausted, or the time for filing such
appeals has expired or (ii) a closing agreement entered into under Section 7121
of the Code or any other settlement agreement entered into in connection with an
administrative or judicial proceeding relating to Tax matters that is binding on
such Party.

“Final G&A Amount” has the meaning set forth in Section 2.5(g).

“Final G&A Determination” has the meaning set forth in Section 2.5(g).

“Financing” has the meaning set forth in Section 2.4(a).

“Financing Shortfall Amount” has the meaning set forth in Section 2.4(b).

“Financing Shortfall Loan” has the meaning set forth in Section 2.4(b).

 

A-5



--------------------------------------------------------------------------------

“First Make Up Gross Revenues” has the meaning set forth in Section 2.7(c)(i).

“First Make Up Period” has the meaning set forth in Section 2.7(c)(i).

“First Maximum Amount” has the meaning set forth in Section 2.7(a).

“First Maximum Target” has the meaning set forth in Section 2.7(a).

“First Minimum Target” has the meaning set forth in Section 2.7(a).

“First Period” has the meaning set forth in Section 2.7(a).

“First Period Gross Revenues” has the meaning set forth in Section 2.7(a).

“First Period Realization Properties” has the meaning set forth in
Section 2.7(a).

“First Prorated Amount” has the meaning set forth in Section 2.7(a).

“G&A Expenses” has the meaning set forth in Section 2.5(g).

“G&A Measurement Period” has the meaning set forth in Section 2.5(g).

“GAAP” means the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.

“Governmental Entity” means any court, administrative agency or commission, self
regulatory organization or other foreign or domestic governmental or
quasi-governmental authority or instrumentality.

“Gross Closing Debt Financing Proceeds” means the Barclays Financing Proceeds
plus the Financing Shortfall Amount, if any.

“Gross Revenue” means, with respect to any time period, the actual gross revenue
received from the sale of any LandSource Property, in the case of LandSource, or
any MWHP Property, in the case of MWHP; provided, however, that Gross Revenues
with respect to MWHP shall not include the Initial Option Payment (as defined in
any MWHP Option Agreement) but shall include any Additional Option Payment (as
defined in any MWHP Option Agreement) received from Lennar Corporation or its
Affiliates.

“Hazardous Materials” means: (i) any chemical, compound, material, mixture,
substance, radiation or other matter which has been defined, listed, classified
or determined by any Law, or any proposed Law, promulgated by any Governmental
Entity of appropriate jurisdiction, to constitute a hazardous substance,
hazardous material, hazardous waste, extremely hazardous waste, infectious
waste, toxic substance, toxic pollutant, radioactive material, flammable
explosive or other designation intended to define, list or classify substances
by reason of deleterious properties such as ignitability, corrosivity,
reactivity, carcinogenicity, toxicity,

 

A-6



--------------------------------------------------------------------------------

reproductive toxicity or “EP toxicity”; (ii) petroleum, natural gas, natural gas
liquids, liquefied natural gas, synthetic gas usable for fuel, ash produced by a
resource recovery facility utilizing a municipal solid waste stream, and
drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; and (iii) any asbestos, lead-based paint, polychlorinated biphenyls,
and urea-formaldehyde insulation.

“Improvements” means all buildings and other improvements on real property.

“Indebtedness” means (i) all debt for the payment of money or borrowed money or
for the deferred purchase price of property or services, (ii) obligations
evidenced by notes, bonds, debentures or other instruments, (iii) lease
obligations which would normally be capitalized under GAAP, and (iv) obligations
under direct or indirect guarantees of (including obligations, contingent or
otherwise, to assure a creditor against loss in respect of) indebtedness or
obligations of others of types referred to in clauses (i), (ii) and (iii) above.

“Indemnification Basket” has the meaning set forth in Section 12.5(b).

“Indemnification Cap” has the meaning set forth in Section 12.5(a).

“Indemnified Loss(es)” has the meaning set forth in Section 12.1.

“Indemnified Parties” has the meaning set forth in Section 12.2.

“Indemnified Party” has the meaning set forth in Section 12.2.

“Indemnifying Party” has the meaning set forth in Section 12.3.

“Internal Restructuring” has the meaning set forth in Section 13.5.

“IRS” means the Internal Revenue Service.

“Knowledge” as used in this Agreement, whether or not capitalized, means an
individual’s actual awareness of a particular fact or other matter. The
Knowledge of LandSource shall mean the Knowledge of any and/or all of the
following individuals: Emile Haddad, Graham Jones, Greg McWilliams, Donald
Zimmer, and Steven Kimball; and the Knowledge of MWHP shall mean the Knowledge
of any of the following individuals: Victor MacFarlane, Jennifer Glover, Steve
Margolin and David Brentlinger.

“LandSource” shall have the meaning set forth in the Preamble.

“LandSource Assigned Contract(s)” means any and all Contracts (whether or not
constituting material Contracts) that were entered into by LandSource or any of
its Subsidiaries as part of and/or with respect to the business of LandSource
and the LandSource Subsidiaries and/or its management and/or operation;
provided, however, that LandSource Assigned Contracts shall exclude any and all
LandSource Excluded Contracts.

“LandSource Assumed Liabilities” has the meaning set forth in Section 3.6(b).

 

A-7



--------------------------------------------------------------------------------

“LandSource Contributions” has the meaning set forth in Section 2.5(b)(i).

“LandSource Deliverables” has the meaning set forth in Section 7.2.

“LandSource Disclosure Schedule” has the meaning set forth in Article 4.

“LandSource Distributions” has the meaning set forth in Section 2.5(b)(i).

“LandSource Estimated Value” has the meaning set forth in Section 2.5(a)(ii).

“LandSource Excluded Contract(s)” means all Organizational Documents of
LandSource.

“LandSource Excluded Records” has the meaning set forth in Section 2.6(iv)(B).

“LandSource Final Adjustment” has the meaning set forth in Section 2.5(a)(ii).

“LandSource Final Special Distribution” has the meaning set forth in
Section 2.5(c).

“LandSource Final Value” has the meaning set forth in Section 2.5(a)(ii).

“LandSource Indemnified Parties” has the meaning set forth in Section 12.1.

“LandSource Intangible Property” has the meaning set forth in Section 2.6(iv).

“LandSource Members” has the meaning set forth in Section 3.2.

“LandSource Parties” has the meaning set forth in the Preamble.

“LandSource Payable Debt” has the meaning set forth in Section 6.6.

“LandSource Permitted Encumbrances” has the meaning set for in Section 2.6.

“LandSource Preliminary Adjustment” has the meaning set forth in
Section 2.5(a)(ii).

“LandSource Preliminary Special Distribution” has the meaning set forth in
Section 2.5(b)(iii).

“LandSource Preliminary Value” has the meaning set forth in Section 2.5(a)(ii).

“LandSource Property” has the meaning set forth in Section 2.6.

“LandSource Real Property” means all real property owned by LandSource or any
LandSource Subsidiaries, other than real property constituting Excluded Assets.

“LandSource Special Distribution” has the meaning set forth in Section 2.4(a).

“LandSource Special Distribution Amount” has the meaning set forth in
Section 2.5(b)(iii).

 

A-8



--------------------------------------------------------------------------------

“LandSource Subsidiary” means each Subsidiary of LandSource and “LandSource
Subsidiaries” means the Subsidiaries of LandSource; provided, however, that such
terms do not include any of the Subsidiaries which are also Excluded Assets.

“LandSource Subsidiary Contribution” has the meaning set forth in Section 2.6.

“Law” means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, code, judgment, order, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Entity.

“Lennar Homes” has the meaning set forth in the Preamble.

“Lennar Option Parties” means, collectively, the parties to each of the Existing
Option Agreements that are Affiliates of Lennar Corporation.

“Liabilities” means, with respect to any Person, all types of Indebtedness,
liabilities, obligations, debts, duties and responsibilities of, and all Claims,
demands, judgments, orders, fines and penalties against, such Person of any kind
or nature whatever, fixed or contingent, known or unknown, disclosed or
undisclosed including all contingent liabilities.

“Lien” means any mortgage, pledge, deed of trust, assignment, lien, charge,
encumbrance, judgment, pledge or security interest of any kind or nature
whatsoever or any claim of right of any third party, or the interest of a vendor
or lessor under any conditional sale Contract, capital lease or other title
retention Contract.

“Lien Terminations” has the meaning set forth in Section 6.6.

“LNR Land” has the meaning set forth in the Preamble.

“LNR NWHL” has the meaning set forth in the Preamble.

“Loss” means any damages, injuries, losses, debts, penalties, fines, awards,
judgments, fees, liabilities, costs and expenses (including reasonable
attorneys’, paralegals’, accountants’ and other professionals’ fees, costs and
expenses incurred in investigating, preparing and/or defending any Claims.

“Make Up Period” has the meaning set forth in Section 2.7(c)(ii).

“Material Adverse Effect” means, with respect to any Person, any event, change,
condition or effect that is, or could be reasonably expected to be, materially
adverse to the condition (financial or otherwise) of the properties, assets,
liabilities, business, operations, plans, results of operations or prospects of
such Person, its Subsidiaries and other Affiliates (taken as a whole). Where the
term Material Adverse Effect is used in connection with a particular Property it
shall mean any event, change, condition or effect that is, or could be
reasonably expected to be, materially adverse to the condition (financial or
otherwise) of the particular Property.

“material,” “materially” and “materiality,” whether or not capitalized, for
purposes of this Agreement shall be determined in light of the facts and
circumstances of the matter in question; provided that any specific monetary
amount stated in this Agreement shall determine materiality in that instance.

 

A-9



--------------------------------------------------------------------------------

“Minimum Loan Amount” has the meaning set forth in Section 2.4(a).

“Most Recent Balance Sheet” has the meaning set forth in Section 4.9.

“MWHP” has the meaning set forth in the Preamble.

“MWHP Aggregate Expenses” means, with respect to any time period, the Aggregate
Expenses (as defined in that certain Asset Management Agreement dated
December 6, 2004 between MWHP and Homes of California, Inc.) paid by MWHP during
such time period in connection with the MWHP Property.

“MWHP Aggregate Expenses and Revenue Statement” has the meaning set forth in
Section 2.5(b)(ii).

“MWHP Assigned Contract(s)” means any and all Contracts (whether or not
constituting material Contracts) that were entered into by MWHP or any of its
Affiliates as part of and/or with respect to the MWHP Land, including, without
limitation, each of the MWHP Property Development Agreements, as described in
Section 5.9 of the MWHP Disclosure Schedule.

“MWHP Assumed Liabilities” has the meaning set forth in Section 3.6(a).

“MWHP Contribution Date” has the meaning set forth in Section 2.2(a).

“MWHP Deliverables” has the meaning set forth in Section 7.1.

“MWHP Disclosure Schedule” has the meaning set forth in Article 5.

“MWHP Estimated Property Value” has the meaning set forth in Section 2.5(a)(ii).

“MWHP Final Adjustment” has the meaning set forth in Section 2.5(a)(ii).

“MWHP Final Cash Contribution” has the meaning set forth in Section 2.3(c).

“MWHP Final Closing Date Contributions” shall mean the amount of the MWHP Final
Property Value plus the amount of the MWHP Preliminary Cash Contribution.

“MWHP Final Property Value” has the meaning set forth in Section 2.5(a)(ii).

“MWHP First Closing” has the meaning set forth in Section 3.1(a).

“MWHP First Closing Date” has the meaning set forth in Section 3.1(a).

“MWHP General Partner” means MW Housing Management III, LLC.

“MWHP Gross Revenue” has the meaning set forth in Section 2.5(b)(ii).

 

A-10



--------------------------------------------------------------------------------

“MWHP Indemnified Parties” has the meaning set forth in Section 12.2.

“MWHP Intangible Property” has the meaning set forth in Section 2.2(b)(iv).

“MWHP Interest Contribution” has the meaning set forth in Section 2.3(a).

“MWHP Land” has the meaning set forth in Section 2.2(b).

“New Option Agreements” has the meaning set forth in Section 2 of the Option
Termination Agreement.

“New Letters of Credit” has the meaning set forth in Section 6.12.

“MWHP Minimum Cash Contribution Amount” has the meaning set forth in
Section 2.3(b).

“MWHP Option Agreement” means any option agreement in force and effect as of the
Effective Date between Lennar Corporation or any of its Affiliates and MWHP or
MWHP Sub.

“MWHP Payable Debt” has the meaning set forth in Section 6.6.

“MWHP Permitted Encumbrances” has the meaning set forth in Section 2.2(b).

“MWHP Preliminary Adjustment” has the meaning set forth in Section 2.5(a)(ii).

“MWHP Preliminary Cash Contribution” has the meaning set forth in
Section 2.3(b).

“MWHP Preliminary Cash Contribution Amount” has the meaning set forth in
Section 2.3(b).

“MWHP Preliminary Property Value” has the meaning set forth in
Section 2.5(a)(ii).

“MWHP Property” has the meaning set forth in Section 2.2(b).

“MWHP Property Development Agreement” means each of the Subdivision Development
Agreements, and similar other agreements, made and entered into by and between
Lennar Affiliates and MWHP or any of its Affiliates in connection with the MWHP
Property.

“MWHP Sub” has the meaning set forth in Section 2.2(b).

“MWHP Subsidiary Contribution” has the meaning set forth in Section 2.2(b).

“New Subsidiary” has the meaning set forth in Section 2.2(a)

“New Subsidiary Interest” has the meaning set forth in Section 2.2(c).

“New Subsidiary Membership Interest Assignment” has the meaning set forth in
Section 7.1(b)(i).

 

A-11



--------------------------------------------------------------------------------

“Notice 2005-1” has the meaning set forth in Section 4.10(c).

“Notice Period” has the meaning set forth in Section 12.3.

“Option Deposit Repayment” has the meaning set forth in Section 6.12.

“Option Termination Agreement” has the meaning set forth in Section 6.12.

“Ordinary Course of Business” has the meaning set forth in Section 6.2.

“Organizational Documents” means with respect to any Person other than a natural
person, its certificate or articles of incorporation or organization and bylaws,
charter, Restated Operating Agreement, shareholder agreements, regulations,
partnership agreement and similar organizational charter or agreement and all
other organizational documents, in each case, as amended and/or restated as of
the Effective Date and as of the Closing Date.

“Other Party” has the meaning set forth in Section 13.2.

“Owner(s)” means any and all Persons that are equityholders (including any and
all shareholders, partners and/or members) of a Person.

“Ownership Interest” means the entire ownership interest of a Person in any
given Entity; including, without limitation stock, membership interests, and
partnership interests (whether limited or general).

“Party” means each of, and “Parties” means MWHP, on the one hand, and LandSource
and the Existing Members, on the other hand.

“Pension Liability has the meaning set forth in Section 6.14.

“Person” as used in this Agreement, whether or not capitalized, means any
natural person, corporation, limited liability company, partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, association, governmental agency or subdivision thereof, joint
venture, trust or any other entity.

“Plan” has the meaning set forth in Section 4.10.

“Potential Contributor” has the meaning set forth in Section 12.4.

“Preliminary Adjustments” has the meaning set forth in Section 2.5(a)(ii).

“Preliminary G&A Determination” has the meaning set forth in Section 2.5(g).

“Preliminary G&A Expenses” has the meaning set forth in Section 2.5(g).

“Preliminary Reports” has the meaning set forth in Section 6.9.

“Property” means LandSource Real Property, with respect to LandSource, and MWHP
Land, with respect to MWHP.

 

A-12



--------------------------------------------------------------------------------

“Proposed Regulations” has the meaning set forth in Section 4.10(c).

“PUC” has the meaning set forth in Section 6.13.

“PUC Approval” has the meaning set forth in Section 6.13.

“Real Estate Matters” means all rights, privileges, obligations and Liabilities
of LandSource and any LandSource Subsidiary’s arising out of or related to the
acquisition, use, ownership, maintenance, leasing, zoning, entitlement,
improvement, development, Land Banking or operation of the LandSource Real
Property, including, all rights privileges, obligations and Liabilities arising
out of or relating to any Assigned Contracts or Authorizations with respect to
the LandSource Real Property, the physical condition of the LandSource Real
Property, the title of the LandSource Real Property, any aspect of the
LandSource Real Property that would be revealed by a current survey or visual
inspection of the LandSource Real Property and any matters arising out of any
Environmental and Safety Laws, Environmental Permits or Environmental Reports
with respect to the LandSource Real Property.

“Realization Event” has the meaning set forth in Section 2.7.

“Realization Period(s)” has the meaning set forth in Section 2.7(b).

“Realization Properties” has the meaning set forth in Section 2.7(a).

“Recomputations” has the meaning set forth in Section 2.5(c).

“Recordable Documents” has the meaning set forth in Section 3.1(a).

“Records” means originals, or, to the extent originals are not available, true,
correct and complete copies, of all business, accounting and financial records,
letters from accountants, budgets, pricing guidelines, property records, deeds,
title policies, contract records, personnel records, correspondence, files,
books and documents of a Person, including, without limitation, relating quality
control, backlog, sales, marketing and advertising data and materials; customer
and supplier records and mailing lists of any and all types; vendor and customer
invoices, billing records, software and related documentation; artwork,
photographs and advertising material; manuals and teaching aids; customer
provided designs, drawings or blueprints of any kind; all certifications and
records concerning sources of supply, computer files and programs, retrieval
programs, and operating data and plans of whatever nature and wherever located;
environmental records and reports; Tax Returns; and property, sales or transfer
records.

“Remaining Debt” has the meaning set forth in Section 2.4(a).

“Representatives” has the meaning set forth in Section 6.11(a).

“Required Consent” means any consent or approval of any Governmental Entity or
any party to a Contract or Authorization that is required in connection with the
execution, delivery and performance of this Agreement or the Restated Operating
Agreement or the consummation of the transactions contemplated hereby and
thereby, except for consents or approvals that if not obtained would not have a
Material Adverse Effect on the applicable Property, or on LandSource or MWHP, as
the case may be, if the Required Consent does not apply to a specific Property.

 

A-13



--------------------------------------------------------------------------------

“Required Consent Party” has the meaning set forth in Section 13.2.

“Restated Operating Agreement” has the meaning set forth in Section 3.2.

“Second Make Up Gross Revenues” has the meaning set forth in
Section 2.7(c)(ii)(A).

“Second Make Up Period” has the meaning set forth in Section 2.7(c)(ii).

“Second Maximum Amount” has the meaning set forth in Section 2.7(b).

“Second Maximum Target” has the meaning set forth in Section 2.7(b).

“Second Minimum Target” has the meaning set forth in Section 2.7(b).

“Second Period” has the meaning set forth in Section 2.7(b).

“Second Period Gross Revenues” has the meaning set forth in Section 2.7(b).

“Second Period Realization Properties” has the meaning set forth in
Section 2.7(a)

“Second Prorated Amount” has the meaning set forth in Section 2.7(b).

“Shortfall Lender” has the meaning set forth in Section 2.4(b).

“Subsidiary Title Policy” has the meaning set forth in Section 6.9.

“Subsidiary” means, as to any Person, any other Person (i) of which such Person
directly or indirectly owns securities or other equity interests representing at
least fifty percent (50%) of the aggregate outstanding equity interests or
voting power or (ii) of which such Person possesses at least fifty percent
(50%) of the right to elect directors or Persons holding similar positions.

“Tax Returns” means all returns, declarations, reports, estimates, information
returns and statements filed with Governmental Entities with respect to Taxes.

“Tax” or “Taxes” means all taxes, charges, fees, levies or other assessments,
including all net income, gross income, gross receipts, sales, use, value added,
ad valorem, transfer, franchise, profits, alternative minimum, license,
withholding, employment, payroll, disability, excise, estimated, stamp,
occupation, property or other taxes, customs duties, fees, assessments or
charges of any kind whatsoever, whether computed on a consolidated, unitary,
combined, separate or any other basis, together with any interest and any
penalties, additions to tax or additional amounts, in each case, imposed by any
governmental taxing authority.

“Title Company” has the meaning set forth in Section 3.1(a).

“Top Tier Subsidiaries” has the meaning set forth in Section 2.6.

 

A-14



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code.

“Valuation Date” has the meaning set forth in Section 2.5(a)(ii).

“Water Company” has the meaning set forth in Section 6.13.

 

A-15